Exhibit 10.1.3

 

PACIFIC CAPITAL BANCORP AMENDED AND RESTATED INCENTIVE AND

INVESTMENT AND SALARY SAVINGS PLAN

 

January 1, 2001 Restatement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

 

ARTICLE I DEFINITIONS

1.1

   Plan Definitions    2

1.2

   Interpretation    9 ARTICLE II SERVICE

2.1

   Special Definitions    10

2.2

   Crediting of Hours of Service    11

2.3

   Hours of Service Equivalencies    12

2.4

   Limitations on Crediting of Hours of Service    13

2.5

   Department of Labor Rules    13

2.6

   Crediting of Continuous Service    13

2.7

   Years of Eligibility Service    14

2.8

   Years of Vesting Service    14

2.9

   Crediting of Hours of Service with Respect to Short Computation Periods    14

2.10

   Crediting of Service on Transfer or Amendment    15 ARTICLE III ELIGIBILITY

3.1

   Eligibility    17

3.2

   Transfers of Employment    17

3.3

   Reemployment    18

3.4

   Notification Concerning New Eligible Employees    18

3.5

   Effect and Duration    18 ARTICLE IV TAX-DEFERRED CONTRIBUTIONS

4.1

   Tax-Deferred Contributions    19

4.2

   Amount of Tax-Deferred Contributions    19

4.3

   Amendments to Reduction Authorization    19

4.4

   Suspension of Tax-Deferred Contributions    20

4.5

   Resumption of Tax-Deferred Contributions    20

 

i



--------------------------------------------------------------------------------

4.6    Delivery of Tax-Deferred Contributions    20 4.7    Vesting of
Tax-Deferred Contributions    20 ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS
5.1    Prior After-Tax Contributions    21 5.2    Rollover Contributions    21
5.3    Vesting of After-Tax Contributions and Rollover Contributions    21
ARTICLE VI EMPLOYER CONTRIBUTIONS 6.1    Contribution Period    22 6.2   
Profit-Sharing Contributions    22 6.3    Allocation of Profit-Sharing
Contributions    22 6.4    Qualified Nonelective Contributions    22 6.5   
Allocation of Qualified Nonelective Contributions    23 6.6    Amount and
Allocation of Regular Matching Contributions    23 6.7    Limit on Tax-Deferred
Contributions Matched    24 6.8    Qualified Matching Contributions    24 6.9   
Amount and Allocation of Safe Harbor Matching Contributions    24 6.10   
Verification of Amount of Employer Contributions by the Sponsor    24 6.11   
Payment of Employer Contributions    25 6.12    Allocation Requirements for
Employer Contributions    25 6.13    Exceptions to Allocation Requirements for
Employer Contributions    25 6.14    Vesting of Employer Contributions    25
6.15    Election of Former Vesting Schedule    27 6.16    Forfeitures to Reduce
Employer Contributions    27 ARTICLE VII LIMITATIONS ON CONTRIBUTIONS 7.1   
Definitions    28 7.2    Code Section 402(g) Limit    32 7.3    Distribution of
Excess Deferrals    33 7.4    Limitation on Tax-Deferred Contributions of Highly
Compensated Employees    34 7.5    Determination and Allocation of Excess
Tax-Deferred Contributions Among Highly Compensated Employees    35 7.6   
Distribution of Excess Tax-Deferred Contributions    36 7.7    Limitation on
Matching Contributions of Highly Compensated Employees    36

 

ii



--------------------------------------------------------------------------------

7.8   Determination and Allocation of Excess Matching Contributions Among Highly
Compensated Employees    37 7.9   Forfeiture or Distribution of Excess
Contributions    38 7.10   Multiple Use Limitation    39 7.11   Treatment of
Forfeited Matching Contributions    40 7.12   Determination of Income or Loss   
40 7.13   Deemed Satisfaction of the Limitations on Tax-Deferred Contributions
and Matching Contributions of Highly Compensated Employees    40 7.14   Notice
Requirements for Safe Harbor Matching Contributions    40 7.15   Code Section
415 Limitations on Crediting of Contributions and Forfeitures    41 7.16  
Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan    42 7.17   Scope of Limitations   
42 ARTICLE VIII TRUST FUNDS AND ACCOUNTS 8.1   General Fund    43 8.2  
Investment Funds    43 8.3   Loan Investment Fund    43 8.4   Income on Trust   
43 8.5   Accounts    43 8.6   Sub-Accounts    44 ARTICLE IX LIFE INSURANCE
CONTRACTS 9.1   No Life Insurance Contracts    45 ARTICLE X DEPOSIT AND
INVESTMENT OF CONTRIBUTIONS 10.1   Future Contribution Investment Elections   
46 10.2   Deposit of Contributions    46 10.3   Election to Transfer Between
Funds    46 10.4   404(c) Protection    46

 

iii



--------------------------------------------------------------------------------

ARTICLE XI CREDITING AND VALUING ACCOUNTS

11.1

   Crediting Accounts    47

11.2

   Valuing Accounts    47

11.3

   Plan Valuation Procedures    47

11.4

   Finality of Determinations    48

11.5

   Notification    48 ARTICLE XII LOANS

12.1

   Application for Loan    49

12.2

   Reduction of Account Upon Distribution    49

12.3

   Requirements to Prevent a Taxable Distribution    50

12.4

   Administration of Loan Investment Fund    51

12.5

   Default    52

12.6

   Deemed Distribution Under Code Section 72(p)    52

12.7

   Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)    52

12.8

   Special Rules Applicable to Loans    53

12.9

   Loans Granted Prior to Amendment    54 ARTICLE XIII WITHDRAWALS WHILE
EMPLOYED

13.1

   Non-Hardship Withdrawals of Qualified Voluntary Employee Contributions    55

13.2

   Age 59 1/2 Withdrawals    55

13.3

   Overall Limitations on Non-Hardship Withdrawals    55

13.4

   Hardship Withdrawals    56

13.5

   Hardship Determination    56

13.6

   Satisfaction of Necessity Requirement for Hardship Withdrawals    56

13.7

   Conditions and Limitations on Hardship Withdrawals    57

13.8

   Order of Withdrawal from a Participant’s Sub-Accounts    58 ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

14.1

   Termination of Employment and Settlement Date    59

14.2

   Separate Accounting for Non-Vested Amounts    59

14.3

   Disposition of Non-Vested Amounts    59

14.4

   Treatment of Forfeited Amounts    60

 

iv



--------------------------------------------------------------------------------

14.5

  Recrediting of Forfeited Amounts    60 ARTICLE XV DISTRIBUTIONS

15.1

  Distributions to Participants    62

15.2

  Partial Distributions to Retired or Terminated Participants    62

15.3

  Distributions to Beneficiaries    62

15.4

  Cash Outs and Participant Consent    63

15.5

  Required Commencement of Distribution    63

15.6

  Transition Rules for Required Commencement of Distribution    64

15.7

  Reemployment of a Participant    64

15.8

  Restrictions on Alienation    64

15.9

  Facility of Payment    64

15.10

  Inability to Locate Payee    65

15.11

  Distribution Pursuant to Qualified Domestic Relations Orders    65 ARTICLE XVI
FORM OF PAYMENT

16.1

  Definitions    66

16.2

  Normal Form of Payment    67

16.3

  Optional Forms of Payment    67

16.4

  Change of Election    67

16.5

  Automatic Annuity Requirements    68

16.6

  Qualified Preretirement Survivor Annuity Requirements    68

16.7

  Direct Rollover    68

16.8

  Notice Regarding Forms of Payment    70

16.9

  Reemployment    71 ARTICLE XVII BENEFICIARIES

17.1

  Designation of Beneficiary    72

17.2

  Spousal Consent Requirements    72 ARTICLE XVIII ADMINISTRATION

18.1

  Authority of the Sponsor    73

18.2

  Discretionary Authority    73

18.3

  Action of the Sponsor    73

18.4

  Claims Review Procedure    74

 

v



--------------------------------------------------------------------------------

18.5

   Qualified Domestic Relations Orders    75

18.6

   Indemnification    75

18.7

   Actions Binding    75 ARTICLE XIX AMENDMENT AND TERMINATION

19.1

   Amendment    76

19.2

   Limitation on Amendment    76

19.3

   Termination    76

19.4

   Reorganization    77

19.5

   Withdrawal of an Employer    78 ARTICLE XX ADOPTION BY OTHER ENTITIES

20.1

   Adoption by Related Companies    79

20.2

   Effective Plan Provisions    79 ARTICLE XXI MISCELLANEOUS PROVISIONS

21.1

   No Commitment as to Employment    80

21.2

   Benefits    80

21.3

   No Guarantees    80

21.4

   Expenses    80

21.5

   Precedent    80

21.6

   Duty to Furnish Information    80

21.7

   Merger, Consolidation, or Transfer of Plan Assets    81

21.8

   Back Pay Awards    81

21.9

   Condition on Employer Contributions    81

21.10

   Return of Contributions to an Employer    82

21.11

   Validity of Plan    82

21.12

   Trust Agreement    82

21.13

   Parties Bound    82

21.14

   Application of Certain Plan Provisions    82

21.15

   Merged Plans    83

21.16

   Transferred Funds    83

21.17

   Veterans Reemployment Rights    83

21.18

   Delivery of Cash Amounts    83

21.19

   Written Communications    83

 

vi



--------------------------------------------------------------------------------

ARTICLE XXII TOP-HEAVY PROVISIONS

22.1

   Definitions    84

22.2

   Applicability    86

22.3

   Minimum Employer Contribution    86

22.4

   Accelerated Vesting    87 ARTICLE XXIII EFFECTIVE DATE

23.1

   GUST Effective Dates    88

 

vii



--------------------------------------------------------------------------------

PREAMBLE

 

The Pacific Capital Bancorp Amended and Restated Incentive and Investment and
Salary Savings Plan, originally effective as of January 1, 1966 and prior to
January 1, 1999 known as the Santa Barbara Bank & Trust Incentive & Investment
and Salary Savings Plan, is hereby amended and restated in its entirety. Except
as otherwise specifically provided in Article XXIII, this amendment and
restatement shall be effective as of January 1, 2001. The Plan, as amended and
restated hereby, is intended to qualify as a profit-sharing plan under Code
Section 401(a), and includes a cash or deferred arrangement that is intended to
qualify under Code Section 401(k). The Plan is maintained for the exclusive
benefit of eligible employees and their beneficiaries.

 

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.

 

Effective as of October 1, 1997 and January 1, 1999 (the “merger dates”), the
Citizens State Bank of Santa Paula Profit Sharing 401(k) Plan and the Pacific
Capital Bancorp 401(k) Profit Sharing Plan, respectively, (the “merged plans”)
are merged into and made a part of the Plan. All assets and liabilities of the
“merged plans” are transferred to and made a part of the Plan. Each Employee who
was eligible to participate in the “merged plans” immediately prior to the
“merger dates” shall continue to be eligible to participate in the Plan on and
after the “merger dates”. In no event shall a Participant’s vested interest in
his Sub-Account attributable to amounts transferred to the Plan from the “merged
plans” (his “transferee Sub-Account”) on and after the “merger dates” be less
than his vested interest in his account under the “merged plan” immediately
prior to the “merger dates”. Notwithstanding any other provision of the Plan to
the contrary, a Participant’s service credited for eligibility and vesting
purposes under the “merged plans” as of the “merger dates”, if any, shall be
included as Eligibility and Vesting Service under the Plan to the extent
Eligibility and Vesting Service are credited under the Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.1 Plan Definitions

 

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

 

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

 

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

 

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.

 

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

 

A Participant’s “Benefit Payment Date” means (i) if payment is made through the
purchase of an annuity, the first day of the first period for which the annuity
is payable or (ii) if payment is made in any other form, the first day on which
all events have occurred which entitle the Participant to receive payment of his
benefit.

 

A “Break in Service” means any “computation period” (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which a person
completes fewer than 501 Hours of Service except that no person shall incur a
Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

 

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

 

2



--------------------------------------------------------------------------------

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed, and all other payments made to him for such period for
services as an Employee for which his Employer is required to furnish the
Participant a written statement under Code Sections 6041(d), 6051(a)(3), and
6052 (commonly referred to as W-2 earnings).

 

In addition to the foregoing, Compensation includes any amount that would have
been included in the foregoing description, but for the Participant’s election
to defer payment of such amount under Code Section 125, 402(e)(3), 402(h)(1)(B),
403(b), or 457(b) and certain contributions described in Code Section 414(h)(2)
that are picked up by the employing unit and treated as employer contributions.

 

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year). If the Compensation
of a Participant is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Participant by multiplying the annual
compensation limitation in effect for the Plan Year by a fraction the numerator
of which is the number of full months in the period and the denominator of which
is 12; provided, however, that no proration is required for a Participant who is
covered under the Plan for less than one full Plan Year if the formula for
allocations is based on Compensation for a period of at least 12 months.

 

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

 

“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to continue for a period of at least six months. A
Participant shall be considered Disabled only if he is eligible to receive a
disability benefit under the terms of the Social Security Act.

 

The “Early Retirement Date” of an employee means the date he attains age 55 and
completes 20 years of Vesting Service.

 

An “Eligible Employee” means any Employee who has met the eligibility
requirements of Article III to participate in the Plan.

 

The “Eligibility Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

 

3



--------------------------------------------------------------------------------

An “Employee” means any person who is classified by an Employer, in accordance
with its payroll records, as an employee of the Employer and any “leased
employee” (other than an “excludable leased employee) of an Employer, other than
any such employee or “leased employee” who is covered by a collective bargaining
agreement that does not specifically provide for coverage under the Plan. Any
individual who is not treated by an Employer as a common law employee of the
Employer shall be excluded from Plan participation even if a court or
administrative agency determines that such individual is a common law employee
and not an independent contractor.

 

A “leased employee” means any person who performs services for an Employer or a
Related Company (the “recipient”) (other than an employee of the “recipient”)
pursuant to an agreement between the “recipient” and any other person (the
“leasing organization”) on a substantially full-time basis for a period of at
least one year, provided that such services are performed under primary
direction of or control by the “recipient”. An “excludable leased employee”
means any “leased employee” of the “recipient” who is covered by a money
purchase pension plan maintained by the “leasing organization” which provides
for (i) a nonintegrated employer contribution on behalf of each participant in
the plan equal to at least ten percent of compensation, (ii) full and immediate
vesting, and (iii) immediate participation by employees of the “leasing
organization” (other than employees who perform substantially all of their
services for the “leasing organization” or whose compensation from the “leasing
organization” in each plan year during the four-year period ending with the plan
year is less than $1,000); provided, however, that “leased employees” do not
constitute more than 20 percent of the “recipient’s” nonhighly compensated work
force. For purposes of this Section, contributions or benefits provided to a
“leased employee” by the “leasing organization” that are attributable to
services performed for the “recipient” shall be treated as provided by the
“recipient”.

 

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX.

 

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan as may be provided under Article VI or Article XXII.

 

An “Enrollment Date” means the first day of each calendar month.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

 

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

 

4



--------------------------------------------------------------------------------

A “Highly Compensated Employee” means any Employee or former Employee who is a
“highly compensated active employee” or a “highly compensated former employee”
as defined hereunder.

 

A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Related Company during the Plan Year and who (i)
was a five percent owner at any time during the Plan Year or the “look back
year” or (ii) received “compensation” from the Employers and Related Companies
during the “look back year” in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)).

 

A “highly compensated former employee” includes any Employee who (1) separated
from service from an Employer and all Related Companies (or is deemed to have
separated from service from an Employer and all Related Companies) prior to the
Plan Year, (2) performed no services for an Employer or any Related Company
during the Plan Year, and (3) was a “highly compensated active employee” for
either the separation year or any Plan Year ending on or after the date the
Employee attains age 55, as determined under the rules in effect under Code
Section 414(q) for such year.

 

The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.

 

For purposes of this definition, the following terms have the following
meanings:

 

(a) An employee’s “compensation” means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.

 

(b) The “look back year” means the 12-month period immediately preceding the
Plan Year.

 

An “Hour of Service” with respect to a person means each hour, if any, that may
be credited to him in accordance with the provisions of Article II.

 

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

 

A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s Tax-Deferred Contributions as provided in Article VI,
including Regular Matching Contributions and Safe Harbor Matching Contributions
and any such contribution that is designated by an Employer as a Qualified
Matching Contribution.

 

The “Normal Retirement Date” of an employee means the date he attains age 65.

 

A “Participant” means any person who has an Account in the Trust.

 

5



--------------------------------------------------------------------------------

The “Plan” means the Pacific Capital Bancorp Amended and Restated Incentive and
Investment and Salary Savings Plan, as from time to time in effect.

 

A “Plan Year” means the 12-consecutive-month period ending each December 31.

 

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.

 

A Participant’s “Prior Employer Discretionary Contributions” means the Employer
Discretionary Contributions as defined in the Citizens State Bank of Santa Paula
Profit Sharing 401(k) Plan prior to its merger into the Plan.

 

A Participant’s “Prior Matching Contributions” means the matching contributions
made on his behalf to the Citizens State Bank of Santa Paula Profit Sharing
401(k) Plan or the Pacific Capital Bancorp 401(k) Profit Sharing before their
respective mergers into the Plan.

 

A Participant’s “Prior Pacific Capital Bancorp Profit-Sharing Contributions”
means the profit-sharing contributions made on his behalf to the Pacific Capital
Bancorp 401(k) Profit Sharing before its merger into the Plan.

 

A “Profit-Sharing Contribution” means any Employer Contribution made to the Plan
as provided in Article VI, other than Matching Contributions and Qualified
Nonelective Contributions.

 

A “Qualified Joint and Survivor Annuity” means an immediate annuity payable at
earliest retirement age under the Plan, as defined in regulations issued under
Code Section 401(a)(11), that is payable (i) for the life of a Participant, if
the Participant is not married, or (ii) for the life of a Participant with a
survivor annuity payable for the life of the Participant’s spouse that is equal
to at least 50 percent, but not more than 100 percent, of the amount of the
annuity payable during the joint lives of the Participant and his spouse, if the
Participant is married. No survivor annuity shall be payable to the
Participant’s spouse under a Qualified Joint and Survivor Annuity if such spouse
is not the same spouse to whom the Participant was married on his Benefit
Payment Date.

 

A “Qualified Matching Contribution” means any Matching Contribution made to the
Plan as provided in Article VI that is 100 percent vested when made and may be
taken into account to satisfy the limitations on Tax-Deferred Contributions made
by Highly Compensated Employees under Article VII.

 

6



--------------------------------------------------------------------------------

A “Qualified Nonelective Contribution” means any Employer Contribution made to
the Plan as provided in Article VI that is 100 percent vested when made and may
be taken into account to satisfy the limitations on Tax-Deferred Contributions
and/or Matching Contributions made by or on behalf of Highly Compensated
Employees under Article VII, other than Qualified Matching Contributions.

 

A “Qualified Preretirement Survivor Annuity” means an annuity payable for the
life of a Participant’s surviving spouse if the Participant dies prior to his
Benefit Payment Date.

 

A Participant’s “Qualified Voluntary Employee Contributions” mean the voluntary,
deductible After-Tax Contributions made by the Participant prior to January 1,
1987.

 

A “Regular Matching Contribution” means any Matching Contribution made to the
Plan prior to January 1, 2002 at the rate specified in Article VI, other than
the following:

 

(a) a Safe Harbor Matching Contribution.

 

(b) any Matching Contribution characterized by the Employer as a Qualified
Matching Contribution.

 

A “Related Company” means any corporation or business, other than an Employer,
which would be aggregated with an Employer for a relevant purpose under Code
Section 414.

 

A Participant’s “Required Beginning Date” means the following:

 

(a) for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70 1/2 or (ii) Settlement Date.

 

(b) for a Participant who is a “five percent owner”, April 1 of the calendar
year following the calendar year in which the Participant attains age 70 1/2.

 

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the Participant attains age
70 1/2. The Required Beginning Date of a Participant who is a “five percent
owner” hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.

 

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

 

7



--------------------------------------------------------------------------------

A “Safe Harbor Matching Contribution” means any Matching Contribution designated
as such and made to the Plan on and after January 1, 2002 as provided in Article
VI that meets the requirements of Code Section 401(k)(12)(B).

 

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

 

A “Single Life Annuity” means an annuity payable for the life of a Participant.

 

The “Sponsor” means Pacific Capital Bancorp, and any successor thereto.

 

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.

 

A “Tax-Deferred Contribution” means the amount contributed to the Plan on a
Participant’s behalf by his Employer in accordance with Article IV.

 

The “Trust” means the trust maintained by the Trustee under the Trust Agreement.

 

The “Trust Agreement” means the agreement entered into between the Sponsor and
the Trustee relating to the holding, investment, and reinvestment of the assets
of the Plan, together with all amendments thereto.

 

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement. The Sponsor may
designate a person or persons other than the Trustee to perform any
responsibility of the Trustee under the Plan, other than trustee
responsibilities as defined in ERISA Section 405(c)(3), and the Trustee shall
not be liable for the performance of such person in carrying out such
responsibility except as otherwise provided by ERISA. The term Trustee shall
include any delegate of the Trustee as may be provided in the Trust Agreement.

 

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

 

A “Valuation Date” means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided, however, that the General
Fund and each Investment Fund shall be valued and each Account and Sub-Account
shall be adjusted no less often than once annually.

 

8



--------------------------------------------------------------------------------

The “Vesting Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

 

1.2 Interpretation

 

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

9



--------------------------------------------------------------------------------

ARTICLE II

SERVICE

 

2.1 Special Definitions

 

For purposes of this Article, the following terms have the following meanings.

 

A “computation period” for purposes of determining an employee’s years of
Eligibility Service means (i) the 12-consecutive-month period beginning on the
first date he completes an Hour of Service, and (ii) each Plan Year beginning
after such date; provided, however, that if an employee first completed an Hour
of Service prior to the effective date of the Plan, a Plan Year shall not mean
any short Plan Year beginning on the effective date of the Plan, if any, but
shall mean any 12-consecutive-month period beginning before the effective date
of the Plan that would have been a Plan Year if the Plan had been in effect.

 

A “computation period” for purposes of determining an employee’s years of
Vesting Service means each Plan Year; provided, however, that if an employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

 

The “continuous service” of an employee means the continuous service credited to
him in accordance with the provisions of this Article.

 

The “employment commencement date” of an employee means the date he first
completes an Hour of Service.

 

A “maternity/paternity absence” means a person’s absence from employment with an
Employer or a Related Company because of the person’s pregnancy, the birth of
the person’s child, the placement of a child with the person in connection with
the person’s adoption of the child, or the caring for the person’s child
immediately following the child’s birth or adoption. A person’s absence from
employment will not be considered a maternity/paternity absence unless the
person furnishes the Administrator such timely information as may reasonably be
required to establish that the absence was for one of the purposes enumerated in
this paragraph and to establish the number of days of absence attributable to
such purpose.

 

The “reemployment commencement date” of an employee means the first date
following a “severance date” on which he again completes an Hour of Service.

 

10



--------------------------------------------------------------------------------

The “severance date” of an employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Companies is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Companies for any other reason; provided, however, that if he terminates
employment with or is absent from work with all Employers and Related Companies
on account of service with the armed forces of the United States, he shall not
incur a “severance date” if he is eligible for reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994 and he returns
to work with an Employer or a Related Company within the period during which he
retains such reemployment rights, but, if he does not return to work within such
period, his “severance date” shall be the earlier of the date which is one year
after his absence commenced or the last day of the period during which he
retains such reemployment rights; and provided, further, that if an employee is
on a “maternity/paternity absence” beyond the first anniversary of the first day
of such absence, he shall not incur a “severance date” if he returns to
employment before the second anniversary of the first day of such absence but,
if he does not return within such period, his “severance date” shall be the
second anniversary of the first date of such “maternity/paternity absence”; and
provided, further, that if an employee is on a paid leave of absence beyond the
first anniversary of the first day of such absence, he shall not incur a
“severance date” if he returns to employment before the second anniversary of
the first day of such absence but, if he does not return within such period, his
“severance date” shall be the first anniversary of the first date of such paid
leave of absence.

 

2.2 Crediting of Hours of Service

 

A person shall be credited with an Hour of Service for:

 

(a) Each hour for which he is paid, or entitled to payment, for the performance
of duties for an Employer, a Predecessor Employer, or a Related Company during
the applicable period; provided, however, that hours compensated at a premium
rate shall be treated as straight-time hours.

 

(b) Subject to the provisions of Section 2.4, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

(c) Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

11



--------------------------------------------------------------------------------

(d) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.4.

 

(e) Solely for purposes of determining whether a person who is on a
“maternity/paternity absence” has incurred a Break in Service for a “computation
period”, Hours of Service shall include those hours with which such person would
otherwise have been credited but for such “maternity/paternity absence”, or
shall include eight Hours of Service for each day of “maternity/paternity
absence” if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any “maternity/paternity absence”; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the “computation period” in which the absence from
employment begins, if such person otherwise would incur a Break in Service in
such “computation period”, or, in any other case, to the immediately following
“computation period”.

 

(f) Solely for purposes of determining whether he has incurred a Break in
Service, each hour for which he would have been scheduled to work for an
Employer, a Predecessor Employer, or a Related Company during the period of time
that he is absent from work on an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993; provided, however, that Hours of Service
shall not be credited to an employee under this paragraph if the employee fails
to return to employment with an Employer or a Related Company following such
leave.

 

For purposes of crediting Hours of Service hereunder, employment with a
corporation or business prior to the date such corporation or business becomes a
Related Company shall be treated as employment with a Related Company.

 

2.3 Hours of Service Equivalencies

 

Notwithstanding any other provision of the Plan to the contrary, if an Employer
does not maintain records that accurately reflect actual hours of service
creditable to a person hereunder, such person shall be credited with 190 Hours
of Service for each month in which he performs an Hour of Service.

 

12



--------------------------------------------------------------------------------

2.4 Limitations on Crediting of Hours of Service

 

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

 

(a) An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

(b) Hours of Service shall not be credited with respect to a payment which
solely reimburses a person for medical or medically-related expenses incurred by
him.

 

(c) A payment shall be deemed to be made by or due from an Employer, a
Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular persons
or are on behalf of a group of persons in the aggregate.

 

(d) No more than 501 Hours of Service shall be credited to a person on account
of any single continuous period during which he performs no duties (whether or
not such period occurs in a single “computation period”), unless no duties are
performed due to service with the armed forces of the United States for which
the person retains reemployment rights as provided in paragraph (c) of Section
2.2 or because of approved leaves of absence of up to two years.

 

2.5 Department of Labor Rules

 

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

 

2.6 Crediting of Continuous Service

 

A person shall be credited with “continuous service” for the aggregate of the
periods of time between his “employment commencement date” or any “reemployment
commencement date” and the “severance date” that next follows such “employment
commencement date” or “reemployment commencement date”; provided, however, that
an employee who has a “reemployment commencement date” within the
12-consecutive-month period following the earlier of the first date of his
absence or his “severance date” shall be credited with “continuous service” for
the period between his “severance date” and “reemployment commencement date”.

 

13



--------------------------------------------------------------------------------

2.7 Years of Eligibility Service

 

Eligibility Service shall be determined in accordance with the following
provisions:

 

(a) An employee shall be credited with Eligibility Service for purposes of
determining his eligibility to make Tax-Deferred Contributions and participate
in all aspects of the Plan, except eligibility to receive an allocation of
Profit-Sharing Contributions, equal to his “continuous service”.

 

(b) An employee shall be credited with a year of Eligibility Service for
purposes of determining his eligibility to receive an allocation of
Profit-Sharing Contributions, for each “computation period” in which he
completes at least 1,000 Hours of Service.

 

2.8 Years of Vesting Service

 

Years of Vesting Service shall be determined in accordance with the following
provisions:

 

(a) An employee shall be credited with a year of Vesting Service for each
“computation period” during which he completes at least 1,000 Hours of Service.

 

(b) Notwithstanding the provisions of paragraph (a), service completed by an
employee prior to a Break in Service shall not be included in determining the
employee’s years of Vesting Service unless the employee completes a year of
Vesting Service after his Break in Service and either

 

  (i) the employee had a nonforfeitable right to any portion of his Account,
excluding that portion of his Account that is attributable to After-Tax or
Rollover Contributions, before his Break in Service commenced, or

 

  (ii) the number of his consecutive Breaks in Service is fewer than the greater
of five or the aggregate number of his years of Vesting Service before his Break
in Service commenced.

 

2.9 Crediting of Hours of Service with Respect to Short Computation Periods

 

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

(a) For purposes of this Article, the following terms have the following
meanings:

 

  (i) An “old computation period” means any “computation period” that ends
immediately prior to a change in the “computation period”.

 

14



--------------------------------------------------------------------------------

  (ii) A “short computation period” means any “computation period” of fewer than
12 consecutive months.

 

(b) Notwithstanding any other provision of the Plan to the contrary, no person
shall incur a Break in Service for a short “computation period” solely because
of such short “computation period”.

 

(c) For purposes of determining the years of Eligibility Service to be credited
to an Employee, a “computation period” shall not include the “short computation
period”, but shall include the 12-consecutive-month period ending on the last
day of the “short computation period” and the 12-consecutive-month period ending
on the first anniversary of the last day of the “old computation period”;
provided, however, that no more than one year of Eligibility Service shall be
credited to an Employee with respect to such periods.

 

(d) For purposes of determining the years of Vesting Service to be credited to
an Employee, a “computation period” shall not include the “short computation
period”, but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the first day of the “short computation
period”, such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.

 

2.10 Crediting of Service on Transfer or Amendment

 

Notwithstanding any other provision of the Plan to the contrary, if an Employee
is transferred from employment covered under a qualified plan maintained by an
Employer or a Related Company for which service, for purposes of eligibility to
participate in a cash or deferred arrangement qualified under Code Section
401(k) and in all aspects of the Plan, except eligibility to receive an
allocation of employer contributions, is credited based on Hours of Service and
computation periods in accordance with Department of Labor Regulations Section
2530.200 through 2530.203 to employment covered under the Plan or, prior to
amendment, the Plan provided for crediting of service for purposes of
eligibility to make Tax-Deferred Contributions and to participate in all aspects
of the Plan, except eligibility to receive an allocation of Profit-Sharing
Contributions, on the basis of Hours of Service and computation periods in
accordance with Department of Labor Regulations Section 2530.200 through
2530.203, an affected Employee shall be credited with Eligibility Service
hereunder, for purposes of eligibility to make Tax-Deferred Contributions and to
participate in all aspects of the Plan, except eligibility to receive an
allocation of Profit-Sharing Contributions, as provided in Treasury Regulations
Section 1.410(a)-7(f)(1).

 

In addition, notwithstanding any other provision of the Plan to the contrary, if
an Employee is transferred from employment covered under a qualified plan
maintained by an Employer or a Related Company for which service for purposes of
eligibility to receive an allocation of employer contributions and vesting is
credited based on elapsed time in accordance with

 

15



--------------------------------------------------------------------------------

Treasury Regulations Section 1.410(a)-7 to employment covered under the Plan or,
prior to amendment, the Plan provided for crediting of service for purposes of
eligibility to receive an allocation of Profit-Sharing Contributions, and
vesting on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Eligibility
Service for purposes of eligibility to receive an allocation of Profit-Sharing
Contributions, and Vesting Service hereunder as provided in Treasury Regulations
Section 1.410(a)-7(f)(1).

 

16



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

 

3.1 Eligibility

 

Each Employee who was an Eligible Employee immediately prior to January 1, 2001
shall continue to be an Eligible Employee on January 1, 2001; provided, however,
that if such Employee had not yet satisfied the eligibility requirements for
receiving an allocation of Profit-Sharing Contributions, he shall not be
eligible to receive an allocation of such contributions until he satisfies such
eligibility requirements as provided herein. Each other Employee shall become an
Eligible Employee eligible to make Tax-Deferred Contributions and participate in
all aspects of the Plan, except eligibility to receive an allocation of
Profit-Sharing Contributions, as of the Enrollment Date coinciding with or next
following the date on which he has both attained age 18 and completed either (a)
or (b) below, whichever occurs first:

 

  (a) a 90-day period of Eligibility Service. An employee is credited with a
90-day period of Eligibility Service if he completes 250 Hours of Service in any
90-consecutive-day period beginning on the date he first completes an Hour of
Service or any 90-consecutive-day period beginning on any anniversary or 90-day
anniversary of such date,

 

or

 

(b) one year of Eligibility Service.

 

An Employee shall become an Eligible Employee eligible to receive an allocation
of Profit-Sharing Contributions as of the Enrollment Date coinciding with or
next following the date on which the Employee has both attained age 18 and
completed one year of Eligibility Service.

 

An Employee may, subject to the approval of the Employer, elect voluntarily not
to participate in the Plan. The election not to participate must be communicated
to the Employer, in writing, at least 30 days before the beginning of the Plan
Year.

 

3.2 Transfers of Employment

 

If a person is transferred directly from employment with an Employer or with a
Related Company in a capacity other than as an Employee to employment as an
Employee, he shall become an Eligible Employee as of the date he is so
transferred if prior to an Enrollment Date coinciding with or preceding such
transfer date he has met the eligibility requirements of Section 3.1. Otherwise,
the eligibility of a person who is so transferred to participate in the Plan
shall be determined in accordance with Section 3.1.

 

17



--------------------------------------------------------------------------------

3.3 Reemployment

 

If a person who terminated employment with an Employer and all Related Companies
is reemployed as an Employee and if he had been an Eligible Employee prior to
his termination of employment, he shall again become an Eligible Employee on the
date he is reemployed. Otherwise, the eligibility of a person who terminated
employment with an Employer and all Related Companies and who is reemployed by
an Employer or a Related Company to participate in the Plan shall be determined
in accordance with Section 3.1 or 3.2.

 

3.4 Notification Concerning New Eligible Employees

 

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

3.5 Effect and Duration

 

Upon becoming an Eligible Employee, an Employee shall be entitled to participate
in the Plan with respect to those aspects of the Plan for which he is an
Eligible Employee and shall be bound by all the terms and conditions of the Plan
and the Trust Agreement. A person shall continue as an Eligible Employee
eligible to participate in the Plan only so long as he continues employment as
an Employee.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

TAX-DEFERRED CONTRIBUTIONS

 

4.1 Tax-Deferred Contributions

 

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
Tax-Deferred Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make
Tax-Deferred Contributions on his behalf. An Eligible Employee who elects not to
have Tax-Deferred Contributions made to the Plan as of the first Enrollment Date
he becomes eligible to participate may change his election by amending his
reduction authorization as prescribed in this Article.

 

Tax-Deferred Contributions on behalf of an Eligible Employee shall commence with
the first payment of Compensation made on or after the date on which his
election is effective.

 

4.2 Amount of Tax-Deferred Contributions

 

The amount of Tax-Deferred Contributions to be made to the Plan on behalf of an
Eligible Employee by his Employer shall be an integral percentage of his
Compensation of not less than one percent nor more than ten percent. In the
event an Eligible Employee elects to have his Employer make Tax-Deferred
Contributions on his behalf, his Compensation shall be reduced for each payroll
period by the percentage he elects to have contributed on his behalf to the Plan
in accordance with the terms of his currently effective reduction authorization.

 

4.3 Amendments to Reduction Authorization

 

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as Tax-Deferred Contributions. An Eligible Employee may amend his
reduction authorization at such time or times during the Plan Year as the
Administrator may prescribe by giving such number of days advance notice of his
election as the Administrator may prescribe. An Eligible Employee who amends his
reduction authorization shall be limited to selecting an amount of his
Compensation that is otherwise permitted under this Article IV. Tax-Deferred
Contributions shall be made on behalf of such Eligible Employee by his Employer
pursuant to his properly amended reduction authorization commencing with
Compensation paid to the Eligible Employee on or after the date such amendment
is effective, until otherwise altered or terminated in accordance with the Plan.

 

19



--------------------------------------------------------------------------------

4.4 Suspension of Tax-Deferred Contributions

 

An Eligible Employee on whose behalf Tax-Deferred Contributions are being made
may elect, in the manner prescribed by the Administrator, to have such
contributions suspended once per calendar quarter by giving such number of days
advance notice of his election as the Administrator may prescribe. Any such
voluntary suspension shall take effect commencing with Compensation paid to such
Eligible Employee on or after the expiration of the required notice period and
shall remain in effect until Tax-Deferred Contributions are resumed as
hereinafter set forth.

 

4.5 Resumption of Tax-Deferred Contributions

 

An Eligible Employee who has voluntarily suspended his Tax-Deferred
Contributions may elect, in the manner prescribed by the Administrator, to have
such contributions resumed. An Eligible Employee may make such election at such
time or times during the Plan Year as the Administrator may prescribe, by giving
such number of days advance notice of his election as the Administrator may
prescribe.

 

4.6 Delivery of Tax-Deferred Contributions

 

As soon after the date an amount would otherwise be paid to an Employee as it
can reasonably be separated from Employer assets, each Employer shall cause to
be delivered to the Trustee in cash all Tax-Deferred Contributions attributable
to such amounts.

 

4.7 Vesting of Tax-Deferred Contributions

 

A Participant’s vested interest in his Tax-Deferred Contributions Sub-Account
shall be at all times 100 percent.

 

20



--------------------------------------------------------------------------------

ARTICLE V

AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

5.1 Prior After-Tax Contributions

 

Eligible Employees are not currently permitted to make After-Tax Contributions
to the Plan. However, the Plan includes assets attributable to After-Tax
Contributions made to the Plan prior to the effective date of this amendment and
restatement.

 

5.2 Rollover Contributions

 

An Employee who was a participant in a plan qualified under Code Section 401 who
receives (or is eligible to receive) from such plan a cash distribution or
distribution of a note reflecting a loan to the Employee from his account under
such plan that he elects either (i) to roll over immediately to a qualified
retirement plan or (ii) to roll over into a conduit IRA from which he receives a
later cash distribution, may elect to make a Rollover Contribution to the Plan
if he is entitled under Code Section 402(c) or 408(d)(3)(A) to roll over such
distribution to another qualified retirement plan. The Administrator may require
an Employee to provide it with such information as it deems necessary or
desirable to show that he is entitled to roll over such distribution to another
qualified retirement plan. An Employee shall make a Rollover Contribution to the
Plan by delivering, or causing to be delivered, to the Trustee the cash and/or
promissory note that constitutes the Rollover Contribution amount within 60 days
of receipt of the distribution from the plan or from the conduit IRA in the
manner prescribed by the Administrator.

 

5.3 Vesting of After-Tax Contributions and Rollover Contributions

 

A Participant’s vested interest in his After-Tax Contributions Sub-Account and
his Rollover Contributions Sub-Account shall be at all times 100 percent.

 

21



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYER CONTRIBUTIONS

 

6.1 Contribution Period

 

The Contribution Periods for Employer Contributions shall be as follows:

 

(a) The Contribution Period for Regular Matching Contributions under the Plan is
each semi-monthly period.

 

(b) The Contribution Period for Safe Harbor Matching Contributions is each
calendar month.

 

(c) The Contribution Period for Qualified Nonelective Contributions under the
Plan is each Plan Year.

 

(d) The Contribution Period for Profit-Sharing Contributions under the Plan is
each Plan Year.

 

6.2 Profit-Sharing Contributions

 

Each Employer may, in its discretion, make a Profit-Sharing Contribution to the
Plan for the Contribution Period in an amount determined by the Employer.

 

6.3 Allocation of Profit-Sharing Contributions

 

Any Profit-Sharing Contribution made by an Employer for a Contribution Period
shall be allocated among its Eligible Employees during the Contribution Period
who have met the allocation requirements for Profit-Sharing Contributions
described in this Article. The allocable share of each such Eligible Employee
shall be in the ratio which his Compensation from the Employer for the
Contribution Period bears to the aggregate of such Compensation for all such
Eligible Employees.

 

Notwithstanding any other provision of the Plan to the contrary, Compensation
earned by an Eligible Employee during a Contribution Period, but prior to the
date on which the Employee first became an Eligible Employee with respect to
Profit-Sharing Contributions shall be excluded in determining the Eligible
Employee’s allocable share of any Profit-Sharing Contribution made for the
Contribution Period.

 

6.4 Qualified Nonelective Contributions

 

Each Employer may, in its discretion, make a Qualified Nonelective Contribution
to the Plan for the Contribution Period in an amount determined by the Sponsor.

 

22



--------------------------------------------------------------------------------

6.5 Allocation of Qualified Nonelective Contributions

 

Any Qualified Nonelective Contribution made by an Employer for a Contribution
Period shall be allocated among its Eligible Employees during the Contribution
Period who have met the allocation requirements for Qualified Nonelective
Contributions described in this Article, other than any such Eligible Employee
who is a Highly Compensated Employee. The allocable share of each such Eligible
Employee shall be determined as follows:

 

(a) the Eligible Employee with the least “test compensation”, as defined in
Section 7.1, shall receive an allocation equal to the lower of:

 

  (i) the maximum contribution permitted to be made to the Plan on his behalf
under Code Section 415, taking into account any contributions already made on
his behalf; or

 

  (ii) the full amount of the Qualified Nonelective Contribution made by the
Employer for the Contribution Period.

 

(b) If any Qualified Nonelective Employer Contribution remains after allocation
has been made in accordance with the provisions of paragraph (a) above, the
Eligible Employee with the next lowest “test compensation”, as defined in
Section 7.1, shall receive an allocation equal to the lower of:

 

  (i) the maximum contribution permitted to be made to the Plan on his behalf
under Code Section 415, taking into account any contributions already made on
his behalf; or

 

  (ii) the balance of the Qualified Nonelective Contribution made by the
Employer for the Contribution Period remaining after allocation has been made in
accordance with the provisions of paragraph (a) above.

 

(c) If any Qualified Nonelective Contribution remains after allocation has been
made in accordance with the provisions of paragraph (b) above, allocations shall
continue to Eligible Employees as provided in paragraph (b) in ascending order
of “test compensation”, until the Qualified Nonelective Contribution has been
fully allocated.

 

6.6 Amount and Allocation of Regular Matching Contributions

 

Prior to January 1, 2002, each Employer shall make a Matching Contribution to
the Plan for each Contribution Period on behalf of each of its Eligible
Employees during the Contribution Period who has met the allocation requirements
for Matching Contributions described in this Article. The amount of such
Matching Contribution shall be equal to 100 percent of the Tax-Deferred

 

23



--------------------------------------------------------------------------------

Contributions made for the Contribution Period on behalf of such Eligible
Employee up to, but not exceeding, the first three percent of his Compensation
and 50 percent of the Tax-Deferred Contributions made for the Contribution
Period on behalf of such Eligible Employee of the next three percent of his
Compensation.

 

Regular Matching Contributions shall not be made to the Plan on and after
January 1, 2002.

 

6.7 Limit on Tax-Deferred Contributions Matched

 

Notwithstanding any other provision of this Article to the contrary,
Tax-Deferred Contributions made to the Plan on behalf of an Eligible Employee
for a Contribution Period that exceed 4.5 percent of the Eligible Employee’s
Compensation for the Contribution Period shall be excluded in determining the
amount and allocation of Regular Matching Contributions with respect to such
Eligible Employee for the Contribution Period. Compensation earned by the
Eligible Employee during the Contribution Period, but prior to the date on which
the Employee first became an Eligible Employee with respect to Matching
Contributions, other than Safe Harbor Matching Contributions, shall be excluded
in applying the limitation contained in this paragraph.

 

6.8 Qualified Matching Contributions

 

An Employer may designate any portion or all of its Matching Contribution as a
Qualified Matching Contribution. Amounts that are designated as Qualified
Matching Contributions shall be accounted for separately and may be withdrawn
only as permitted under the Plan.

 

6.9 Amount and Allocation of Safe Harbor Matching Contributions

 

On and after January 1, 2002, each Employer shall make a Safe Harbor Matching
Contribution on behalf of each of its Eligible Employees during the Contribution
Period who has made Tax-Deferred Contributions for such Contribution Period. The
amount of the Safe Harbor Matching Contribution shall be equal to:

 

(a) 100 percent of the first three percent of the Eligible Employee’s
Compensation that he contributes to the Plan as Tax-Deferred Contributions plus

 

(b) 50 percent of the next three percent of the Eligible Employee’s Compensation
that he contributes to the Plan as Tax-Deferred Contributions.

 

6.10 Verification of Amount of Employer Contributions by the Sponsor

 

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
an Employee who transfers from employment with one Employer as an Employee to
employment with another Employer as an Employee.

 

24



--------------------------------------------------------------------------------

6.11 Payment of Employer Contributions

 

Employer Contributions made for a Contribution Period shall be paid in cash to
the Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year. In no event, however, shall the Safe Harbor Matching
Contribution with respect to Tax-Deferred Contributions made during a Plan Year
quarter be contributed later than the last day of the immediately following Plan
Year quarter.

 

6.12 Allocation Requirements for Employer Contributions

 

A person who was an Eligible Employee with respect to Profit-Sharing
Contributions during a Contribution Period shall be eligible to receive an
allocation of Profit-Sharing Contributions for such Contribution Period only if
(i) he is employed as an Employee on the last day of the Contribution Period and
(ii) he has completed at least 1,000 Hours of Service during the Contribution
Period. The number of Hours of Service required to receive an allocation of
Profit-Sharing Contributions hereunder shall be pro-rated for any short
Contribution Period.

 

A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Regular Matching Contributions for
such Contribution Period.

 

A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Qualified Nonelective
Contributions for such Contribution Period.

 

A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Safe Harbor Matching Contributions
for such Contribution Period.

 

6.13 Exceptions to Allocation Requirements for Employer Contributions

 

Notwithstanding any other provision of the Plan to the contrary, the last day
and annual service allocation requirements described above shall not apply to a
person who terminates employment during the Contribution Period on or after his
Normal or Early Retirement Date or because of death or Disability.

 

6.14 Vesting of Employer Contributions

 

A Participant’s vested interest in his Qualified Nonelective, Qualified
Matching, Safe Harbor Matching and Prior Matching Contributions Sub-Accounts
shall be at all times 100 percent.

 

25



--------------------------------------------------------------------------------

The vested interest of a Participant in his Prior Employer Discretionary
Contributions Sub-Account shall be determined in accordance with the following
schedule:

 

Year of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 1

   0 %

1, but less than 2

   33.33 %

2, but less than 3

   66.67 %

3 or more

   100 %

 

A Participant’s vested interest in his Regular Matching and Prior Pacific
Capital Bancorp Profit-Sharing Contributions Sub-Accounts with respect to such
contributions made on and after the respective mergers shall be determined in
accordance with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 1

   0 %

1, but less than 2

   20 %

2, but less than 3

   40 %

3, but less than 4

   60 %

4, but less than 5

   80 %

5 or more

   100 %

 

A Participant’s vested interest in his Profit-Sharing Contributions Sub-Account
shall be determined in accordance with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 2

   0 %

2, but less than 3

   20 %

3, but less than 4

   30 %

 

26



--------------------------------------------------------------------------------

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

4, but less than 5

   40 %

5, but less than 6

   60 %

6 but less than 7

   80 %

7 or more

   100 %

 

Notwithstanding the foregoing, if a Participant is employed by an Employer or a
Related Company on his Normal Retirement or Early Retirement Date, the date he
becomes Disabled, or the date he dies, his vested interest in his
Profit-Sharing, Prior Pacific Capital Bancorp Profit-Sharing, Prior Employer
Discretionary, and Regular Matching Contributions Sub-Accounts shall be 100
percent.

 

6.15 Election of Former Vesting Schedule

 

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant’s vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.

 

6.16 Forfeitures to Reduce Employer Contributions

 

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are applied against Employer Contributions as provided in
Article XIV.

 

 

27



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATIONS ON CONTRIBUTIONS

 

7.1 Definitions

 

For purposes of this Article, the following terms have the following meanings:

 

The “aggregate limit” means the sum of (i) 125 percent of the greater of the
average “contribution percentage” for “eligible participants” other than Highly
Compensated Employees or the average “deferral percentage” for Eligible
Employees other than Highly Compensated Employees and (ii) the lesser of 200
percent or two plus the lesser of such average “contribution percentage” or
average “deferral percentage”, or, if it would result in a larger “aggregate
limit”, the sum of (iii) 125 percent of the lesser of the average “contribution
percentage” for “eligible participants” other than Highly Compensated Employees
or the average “deferral percentage” for Eligible Employees other than Highly
Compensated Employees and (iv) the lesser of 200 percent or two plus the greater
of such average “contribution percentage” or average “deferral percentage”. For
purposes of determining the “aggregate limit”, the “contribution percentages”
and “deferral percentages” used shall be for the applicable “testing year”.

 

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the Tax-Deferred Contributions and Employer Contributions
allocated to his Account for the “limitation year” (including any “excess
contributions” that are distributed pursuant to this Article), the employer
contributions, “employee contributions”, and forfeitures allocated to his
accounts for the “limitation year” under any other qualified defined
contribution plan (whether or not terminated) maintained by an Employer or a
Related Company concurrently with the Plan, and amounts described in Code
Sections 415(l)(2) and 419A(d)(2) allocated to his account for the “limitation
year”.

 

The “contribution percentage” with respect to an “eligible participant” for a
particular Plan Year means the ratio of the Matching Contributions made to the
Plan on his behalf for the Plan Year to his “test compensation” for such Plan
Year. To the extent permitted by regulations issued under Code Section 401(m),
the Sponsor may elect to include the Tax-Deferred Contributions and/or Qualified
Nonelective Contributions made to the Plan on an “eligible participant’s” behalf
for the Plan Year in computing the numerator of such “eligible participant’s”
“contribution percentage”. Notwithstanding the foregoing, any Tax-Deferred
Contributions, Qualified Matching Contributions, and/or Qualified Nonelective
Contributions that are included in determining the numerator of an “eligible
participant’s” “deferral percentage” may not be included in determining the
numerator of his “contribution percentage”.

 

Notwithstanding the foregoing, the following special rules apply for any Plan
Year in which the limitations on Tax-Deferred Contributions described in Section
7.4 are deemed satisfied, as provided in Section 7.13:

 

(a) Tax-Deferred Contributions and Safe Harbor Matching Contributions that are
required to satisfy the requirements of Code Section 401(k)(12)(B) shall not be
included in determining the numerator of an “eligible participant’s”
“contribution percentage” for such Plan Year.

 

28



--------------------------------------------------------------------------------

(b) If the limitations on Matching Contributions described in Section 7.7 are
also deemed satisfied for the Plan Year, as provided in Section 7.13, the
Sponsor may elect to exclude Matching Contributions made on an “eligible
participant’s” behalf for the Plan Year in determining the numerator of the
“eligible participant’s” “contribution percentage” for such Plan Year.

 

(c) If the limitations on Matching Contributions described in Section 7.7 are
not deemed satisfied for the Plan Year, the Sponsor may only elect to exclude
Matching Contributions made on an “eligible participant’s” behalf for the Plan
Year in an amount up to four percent of the “eligible participant’s” “test
compensation” for the Plan Year in determining the numerator of the “eligible
participant’s” “contribution percentage” for such Plan Year.

 

(d) Except as otherwise provided in paragraph (2) or (3) above, Qualified
Matching Contributions shall be included in determining the numerator of an
“eligible participant’s” “contribution percentage” for such Plan Year.

 

Contributions made on an “eligible participant’s” behalf for a Plan Year shall
be included in determining his “contribution percentage” for such Plan Year only
if the contributions are allocated to the “eligible participant’s” Account as of
a date within such Plan Year and are made to the Plan before the end of the
12-month period immediately following the Plan Year to which the contributions
relate. For Plan Years in which the “testing year” means the Plan Year preceding
the Plan Year for which the limitation on Matching Contributions described in
Section 7.7 is being determined, contributions included for purposes of
determining the “contribution percentage” for the “testing year” of an “eligible
participant” who is not a Highly Compensated Employee must be made before the
last day of the Plan Year for which the limitation is being determined. The
determination of an “eligible participant’s” “contribution percentage” shall be
made after any reduction required to satisfy the Code Section 415 limitations is
made as provided in this Article VII and shall satisfy such other requirements
as may be prescribed by the Secretary of the Treasury.

 

Effective for Plan Years beginning on or after January 1, 1999, if an Employer
elects to change from the current year testing method to the prior year testing
method, Tax-Deferred Contributions that were included in computing the numerator
of an “eligible participant’s” “contribution percentage” under the current year
testing method for the Plan Year immediately preceding the Plan Year in which
the prior year testing method is first effective, Qualified Matching
Contributions that were included in computing the numerator of an “eligible

 

29



--------------------------------------------------------------------------------

participant’s” “deferral percentage” under the current year testing method for
such immediately preceding Plan Year, and Qualified Nonelective Contributions
that were included in computing the numerator of an “eligible participant’s”
“contribution percentage” or “deferral percentage” under the current year
testing method for such immediately preceding Plan Year shall not be included in
computing the numerator of a non-Highly Compensated Employee’s “contribution
percentage” under the prior year testing method for such immediately preceding
Plan Year.

 

The “deferral percentage” with respect to an Eligible Employee for a particular
Plan Year means the ratio of the Tax-Deferred Contributions made on his behalf
for the Plan Year to his “test compensation” for the Plan Year. To the extent
permitted by regulations issued under Code Section 401(k), the Sponsor may elect
to include Qualified Matching Contributions and/or Qualified Nonelective
Contributions made to the Plan on the Eligible Employee’s behalf for the Plan
Year in computing the numerator of such Eligible Employee’s “deferral
percentage”; provided, however, that for any Plan Year in which the limitations
on Tax-Deferred Contributions described in Section 7.4 are deemed satisfied, as
provided in Section 7.13, Qualified Matching Contributions may not be included
in determining an Eligible Employee’s “deferral percentage” for purposes of
determining whether the “aggregate limit” has been exceeded for such Plan Year.
Notwithstanding the foregoing, any Tax-Deferred Contributions, Qualified
Matching Contributions, and/or Qualified Nonelective Contributions that are
included in determining the numerator of an Eligible Employee’s “contribution
percentage” may not be included in determining the numerator of his “deferral
percentage”.

 

Contributions made on an Eligible Employee’s behalf for a Plan Year shall be
included in determining his “deferral percentage” for such Plan Year only if
they meet the following requirements:

 

(a) Tax-Deferred Contributions must relate to Compensation that would, but for
the Eligible Employee’s deferral election, have been received by the Eligible
Employee during such Plan Year.

 

(b) The contributions must be allocated to the Eligible Employee’s Account as of
a date within such Plan Year.

 

(c) The contributions must be made to the Plan before the end of the 12-month
period immediately following the Plan Year to which they relate.

 

For Plan Years in which the “testing year” means the Plan Year preceding the
Plan Year for which the limitation on Tax-Deferred Contributions described in
Section 7.4 is being determined, Qualified Matching Contributions and Qualified
Nonelective Contributions included for purposes of determining the “deferral
percentage” of an Eligible Employee who is not a Highly Compensated Employee
must be made before the last day of the Plan Year for which the limitation is
being determined.

 

30



--------------------------------------------------------------------------------

The determination of an Eligible Employee’s “deferral percentage” shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.

 

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his written election to defer under any
qualified CODA as described in Code Section 401(k), any simplified employee
pension cash or deferred arrangement as described in Code Section 402(h)(1)(B),
any eligible deferred compensation plan under Code Section 457, or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.

 

An “eligible participant” means any Eligible Employee who is eligible to have
Tax-Deferred Contributions made on his behalf (if Tax-Deferred Contributions are
taken into account in determining “contribution percentages”), or to participate
in the allocation of Matching Contributions.

 

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

 

An “excess contribution” means any contribution made to the Plan on behalf of a
Participant that exceeds one of the limitations described in this Article.

 

An “excess deferral” with respect to a Participant means that portion of a
Participant’s Tax-Deferred Contributions for his taxable year that, when added
to amounts deferred for such taxable year under other plans or arrangements
described in Code Section 401(k), 408(k), or 403(b) (other than any such plan or
arrangement that is maintained by an Employer or a Related Company), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant’s gross income under Code Section 402(g).

 

A “limitation year” means the calendar year.

 

A “matching contribution” means any employer contribution allocated to an
Eligible Employee’s account under any plan of an Employer or a Related Company
solely on account of “elective contributions” made on his behalf or “employee
contributions” made by him.

 

A “qualified matching contribution” means any employer contribution allocated to
an Eligible Employee’s account under any plan of an Employer or a Related
Company solely on account of “elective contributions” made on his behalf or
“employee contributions” made by him that is a qualified matching contribution
as defined in regulations issued under Code Section 401(k), is nonforfeitable
when made, and is distributable only as permitted in regulations issued under
Code Section 401(k).

 

31



--------------------------------------------------------------------------------

A “qualified nonelective contribution” means any employer contribution allocated
to an Eligible Employee’s account under any plan of an Employer or a Related
Company that the Participant could not elect instead to receive in cash, that is
a qualified nonelective contribution as defined in Code Sections 401(k) and
401(m) and regulations issued thereunder, is nonforfeitable when made, and is
distributable only as permitted in regulations issued under Code Section 401(k).

 

The “test compensation” of an Eligible Employee or “eligible participant” for a
Plan Year means compensation as defined in Code Section 414(s) and regulations
issued thereunder, limited, however, to $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year) and, if elected by the
Sponsor, further limited solely to “test compensation” of an Employee
attributable to periods of time when he is an Eligible Employee or “eligible
participant”. If the “test compensation” of an Eligible Employee or “eligible
participant” is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Eligible Employee or “eligible participant” by
multiplying the annual compensation limitation in effect for the Plan Year by a
fraction the numerator of which is the number of full months in the period and
the denominator of which is 12; provided, however, that no proration is required
for an Eligible Employee or “eligible participant” who is covered under the Plan
for less than one full Plan Year if the formula for allocations is based on
Compensation for a period of at least 12 months.

 

The “testing year” means the Plan Year for which the limitations on “deferral
percentages” and “contribution percentages” of Highly Compensated Employees are
being determined.

 

For Plan Years prior to the effective date of this amendment and restatement,
the limitations on “deferral percentages” and “contribution percentages” of
Highly Compensated Employees were determined using the Plan Year immediately
preceding the Plan Year for which the limitations were being determined as the
“testing year”. The prior Plan Year was the “testing year” for the following
Plan Year(s): 1998 and 1999.

 

7.2 Code Section 402(g) Limit

 

In no event shall the amount of the Tax-Deferred Contributions made on behalf of
an Eligible Employee for his taxable year, when aggregated with any “elective
contributions” made on behalf of the Eligible Employee under any other plan of
an Employer or a Related Company for his taxable year, exceed the dollar limit
imposed under Code Section 402(g), as in effect on January 1 of the calendar
year in which such taxable year begins. In the event that the Administrator
determines that the reduction percentage elected by an Eligible Employee will
result in his

 

32



--------------------------------------------------------------------------------

exceeding the Code Section 402(g) limit, the Administrator may adjust the
reduction authorization of such Eligible Employee by reducing the percentage of
his Tax-Deferred Contributions to such smaller percentage that will result in
the Code Section 402(g) limit not being exceeded. If the Administrator
determines that the Tax-Deferred Contributions made on behalf of an Eligible
Employee would exceed the Code Section 402(g) limit for his taxable year, the
Tax-Deferred Contributions for such Participant shall be automatically suspended
for the remainder, if any, of such taxable year.

 

If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
Tax-Deferred Contributions that, when aggregated with “elective contributions”
made on behalf of the Eligible Employee under any other plan of an Employer or a
Related Company, would exceed the Code Section 402(g) limit, plus any income and
minus any losses attributable thereto, shall be distributed to the Eligible
Employee no later than the April 15 immediately following such taxable year. Any
Tax-Deferred Contributions that are distributed to an Eligible Employee in
accordance with this Section shall not be taken into account in determining the
Eligible Employee’s “deferral percentage” for the “testing year” in which the
Tax-Deferred Contributions were made, unless the Eligible Employee is a Highly
Compensated Employee.

 

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which distribution of Tax-Deferred Contributions
pursuant to this Section occurs and no later than the last day of the Plan Year
following the Plan Year for which the Matching Contributions were made.

 

7.3 Distribution of Excess Deferrals

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year. Any Tax-Deferred Contributions that are distributed to a
Participant in accordance with this Section shall nevertheless be taken into
account in determining the Participant’s “deferral percentage” for the “testing
year” in which the Tax-Deferred Contributions were made. If an amount of
Tax-Deferred Contributions is distributed to a Participant in accordance with
this Section, Matching Contributions that are attributable solely to the
distributed Tax-Deferred Contributions, plus any income and minus any losses
attributable thereto, shall be forfeited by the Participant no earlier than the
date on which distribution of Tax-Deferred Contributions pursuant to this
Section occurs and no later than the last day of the Plan Year following the
Plan Year for which the Matching Contributions were made.

 

33



--------------------------------------------------------------------------------

7.4 Limitation on Tax-Deferred Contributions of Highly Compensated Employees

 

Notwithstanding any other provision of the Plan to the contrary, the
Tax-Deferred Contributions made with respect to a Plan Year on behalf of
Eligible Employees who are Highly Compensated Employees may not result in an
average “deferral percentage” for such Eligible Employees that exceeds the
greater of:

 

(a) a percentage that is equal to 125 percent of the average “deferral
percentage” for all other Eligible Employees for the “testing year”; or

 

(b) a percentage that is not more than 200 percent of the average “deferral
percentage” for all other Eligible Employees for the “testing year” and that is
not more than two percentage points higher than the average “deferral
percentage” for all other Eligible Employees for the “testing year”,

 

unless the “excess contributions”, determined as provided in Section 7.5, are
distributed as provided in Section 7.6.

 

In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to suspend completely
further Tax-Deferred Contributions on behalf of Highly Compensated Employees for
any remaining portion of a Plan Year or to adjust the projected “deferral
percentages” of Highly Compensated Employees by reducing the percentage of their
deferral elections for any remaining portion of a Plan Year to such smaller
percentage that will result in the limitation set forth above not being
exceeded. In the event of any such suspension or reduction, Highly Compensated
Employees affected thereby shall be notified of the reduction or suspension as
soon as possible and shall be given an opportunity to make a new deferral
election to be effective the first day of the next following Plan Year. In the
absence of such an election, the election in effect immediately prior to the
suspension or adjustment described above shall be reinstated as of the first day
of the next following Plan Year.

 

In determining the “deferral percentage” for any Eligible Employee who is a
Highly Compensated Employee for the Plan Year, “elective contributions”,
“qualified nonelective contributions”, and “qualified matching contributions”
(to the extent that “qualified nonelective contributions” and “qualified
matching contributions” are taken into account in determining “deferral
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to IRS regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(g)(11), shall be
treated as if all such contributions were made to the Plan; provided, however,
that if such a plan has a plan year different from the Plan Year, any such
contributions made to the Highly Compensated Employee’s accounts under the plan
for the plan year ending with or within the same calendar year as the Plan Year
shall be treated as if such contributions were made to the Plan. Notwithstanding
the foregoing, such contributions shall not be treated as if they were made to
the Plan if regulations issued under Code Section 401(k) do not permit such plan
to be aggregated with the Plan.

 

34



--------------------------------------------------------------------------------

If one or more plans of an Employer or Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), then “deferral percentages” under the Plan shall be calculated as if the
Plan and such one or more other plans were a single plan. Plans may be
aggregated to satisfy Code Section 401(k) only if they have the same plan year.

 

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “qualified nonelective contributions” and/or “qualified matching
contributions” taken into account in determining “deferral percentages” for any
Plan Year.

 

7.5 Determination and Allocation of Excess Tax-Deferred Contributions Among
Highly Compensated Employees

 

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on Tax-Deferred Contributions described in Section 7.4 is
exceeded in any Plan Year, the Administrator shall determine the dollar amount
of the excess by reducing the dollar amount of the contributions included in
determining the “deferral percentage” of Highly Compensated Employees in order
of their “deferral percentages” as follows:

 

(a) The highest “deferral percentage(s)” shall be reduced to the greater of (1)
the maximum “deferral percentage” that satisfies the limitation on Tax-Deferred
Contributions described in Section 7.4 or (2) the next highest “deferral
percentage”.

 

(b) If the limitation on Tax-Deferred Contributions described in Section 7.4
would still be exceeded after application of the provisions of paragraph (a),
the Administrator shall continue reducing “deferral percentages” of Highly
Compensated Employees, continuing with the next highest “deferral percentage”,
in the manner provided in paragraph (a) until the limitation on Tax-Deferred
Contributions described in Section 7.4 is satisfied.

 

The determination of the amount of “excess contributions” hereunder shall be
made after Tax-Deferred Contributions and “excess deferrals” have been
distributed pursuant to Sections 7.2 and 7.3, if applicable.

 

After determining the dollar amount of the “excess contributions” that have been
made to the Plan, the Administrator shall allocate such excess among Highly
Compensated Employees in order of the dollar amount of the Tax-Deferred and
Qualified Matching Contributions (to the extent such contributions are included
in determining “deferral percentages”) allocated to their Accounts as follows:

 

(c) The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Tax-Deferred and Qualified Matching Contributions
allocated to his Account for the Plan Year shall be reduced by the dollar amount
of the excess (with such dollar amount being allocated equally among all such
Highly Compensated Employees), but not below the dollar amount of such
contributions made on behalf of the Highly Compensated Employee(s) with the next
highest dollar amount of such contributions allocated to his Account for the
Plan Year.

 

35



--------------------------------------------------------------------------------

(d) If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions made on behalf of Highly Compensated Employees, continuing with
the Highly Compensated Employees with the largest remaining dollar amount of
such contributions allocated to their Accounts for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

 

7.6 Distribution of Excess Tax-Deferred Contributions

 

“Excess contributions” allocated to a Highly Compensated Employee pursuant to
the preceding Section, plus any income and minus any losses attributable
thereto, shall be distributed to the Highly Compensated Employee prior to the
end of the next succeeding Plan Year. If such excess amounts are distributed
more than 2 1/2 months after the last day of the Plan Year for which the excess
occurred, an excise tax may be imposed under Code Section 4979 on the Employer
maintaining the Plan with respect to such amounts.

 

Excess amounts shall be distributed from the Highly Compensated Employee’s
Tax-Deferred Contributions and Qualified Matching Contributions Sub-Accounts in
proportion to the Tax-Deferred Contributions and Qualified Matching
Contributions included in determining the Highly Compensated Employee’s
“deferral percentage” for the Plan Year.

 

If an amount of Tax-Deferred Contributions is distributed to a Participant in
accordance with this Section, Matching Contributions that are attributable
solely to the distributed Tax-Deferred Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which distribution of Tax-Deferred Contributions
pursuant to this Section occurs and no later than the last day of the Plan Year
following the Plan Year for which the Matching Contributions were made.

 

7.7 Limitation on Matching Contributions of Highly Compensated Employees

 

Notwithstanding any other provision of the Plan to the contrary, the Matching
Contributions made with respect to a Plan Year on behalf of “eligible
participants” who are Highly Compensated Employees may not result in an average
“contribution percentage” for such “eligible participants” that exceeds the
greater of:

 

(a) a percentage that is equal to 125 percent of the average “contribution
percentage” for all other “eligible participants” for the “testing year”; or

 

36



--------------------------------------------------------------------------------

(b) a percentage that is not more than 200 percent of the average “contribution
percentage” for all other “eligible participants” for the “testing year” and
that is not more than two percentage points higher than the average
“contribution percentage” for all other “eligible participants” for the “testing
year”,

 

unless the “excess contributions”, determined as provided in Section 7.8, are
forfeited or distributed as provided in Section 7.9.

 

In determining the “contribution percentage” for any “eligible participant” who
is a Highly Compensated Employee for the Plan Year, “matching contributions”,
“employee contributions”, “qualified nonelective contributions”, and “elective
contributions” (to the extent that “qualified nonelective contributions” and
“elective contributions” are taken into account in determining “contribution
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to IRS regulations
Section 1.410(b)-7(c), as modified by IRS regulations Section 1.401(k)-1(g)(11),
shall be treated as if all such contributions were made to the Plan; provided,
however, that if such a plan has a plan year different from the Plan Year, any
such contributions made to the Highly Compensated Employee’s accounts under the
plan for the plan year ending with or within the same calendar year as the Plan
Year shall be treated as if such contributions were made to the Plan.
Notwithstanding the foregoing, such contributions shall not be treated as if
they were made to the Plan if regulations issued under Code Section 401(m) do
not permit such plan to be aggregated with the Plan.

 

If one or more plans of an Employer or a Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), the “contribution percentages” under the Plan shall be calculated as if
the Plan and such one or more other plans were a single plan. Plans may be
aggregated to satisfy Code Section 401(m) only if they have the same plan year.

 

The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “elective contributions”, “qualified nonelective contributions”,
and/or “qualified matching contributions” taken into account in determining
“contribution percentages” for any Plan Year.

 

7.8 Determination and Allocation of Excess Matching Contributions Among Highly
Compensated Employees

 

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on Matching Contributions described in Section 7.7 is
exceeded in any Plan Year, the Administrator shall determine the dollar amount
of the excess by reducing the dollar amount of the contributions included in
determining the “contribution percentage” of Highly Compensated Employees in
order of their “contribution percentages” as follows:

 

(a) The highest “contribution percentage(s)” shall be reduced to the greater of
(1) the maximum “contribution percentage” that satisfies the limitation on
Matching Contributions described in Section 7.7 or (2) the next highest
“contribution percentage”.

 

37



--------------------------------------------------------------------------------

(b) If the limitation on Matching Contributions described in Section 7.7 would
still be exceeded after application of the provisions of paragraph (a), the
Administrator shall continue reducing “contribution percentages” of Highly
Compensated Employees, continuing with the next highest “contribution
percentage”, in the manner provided in paragraph (a) until the limitation on
Matching Contributions described in Section 7.7 is satisfied.

 

The determination of the amount of excess Matching Contributions shall be made
after application of Sections 7.2, 7.3, and 7.6, if applicable.

 

After determining the dollar amount of the “excess contributions” that have been
made to the Plan, the Administrator shall allocate such excess among Highly
Compensated Employees in order of the dollar amount of the Matching and
Tax-Deferred Contributions (to the extent such contributions are included in
determining “contribution percentages”) allocated to their Accounts as follows:

 

(c) The contributions made on behalf of the Highly Compensated Employee(s) with
the largest dollar amount of Matching and Tax-Deferred Contributions allocated
to his Account for the Plan Year shall be reduced by the dollar amount of the
excess (with such dollar amount being allocated equally among all such Highly
Compensated Employees), but not below the dollar amount of such contributions
made on behalf of the Highly Compensated Employee(s) with the next highest
dollar amount of such contributions allocated to his Account for the Plan Year.

 

(d) If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions made on behalf of Highly Compensated Employees, continuing with
the Highly Compensated Employees with the largest remaining dollar amount of
such contributions allocated to their Accounts for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

 

7.9 Forfeiture or Distribution of Excess Contributions

 

“Excess contributions” allocated to a Highly Compensated Employee pursuant to
the preceding Section, plus any income and minus any losses attributable
thereto, shall be forfeited, to the extent forfeitable, or distributed to the
Participant prior to the end of the next succeeding Plan

 

38



--------------------------------------------------------------------------------

Year as hereinafter provided. If such excess amounts are distributed more than
2 1/2 months after the last day of the Plan Year for which the excess occurred,
an excise tax may be imposed under Code Section 4979 on the Employer maintaining
the Plan with respect to such amounts.

 

The distribution or forfeiture requirement of this Section shall be satisfied by
reducing contributions made by or on behalf of the Highly Compensated Employee
to the extent necessary in the following order:

 

(a) Matching Contributions included in determining the Highly Compensated
Employee’s “contribution percentage” shall be distributed or forfeited, as
appropriate.

 

(b) Tax-Deferred Contributions included in determining the Highly Compensated
Employee’s “contribution percentage” shall be distributed.

 

Excess Matching Contributions shall be distributed only to the extent a
Participant has a vested interest in his Matching Contributions Sub-Account and
shall otherwise be forfeited. Any amounts forfeited with respect to a
Participant pursuant to this Section shall be treated as a forfeiture under the
Plan no later than the last day of the Plan Year following the Plan Year for
which the Matching Contributions were made.

 

7.10 Multiple Use Limitation

 

Notwithstanding any other provision of the Plan to the contrary, the following
multiple use limitation as required under Code Section 401(m) shall apply: the
sum of the average “deferral percentage” for Eligible Employees who are Highly
Compensated Employees and the average “contribution percentage” for “eligible
participants” who are Highly Compensated Employees may not exceed the “aggregate
limit”. In the event that, after satisfaction of the limitations provided under
this Article, it is determined that contributions under the Plan fail to satisfy
the multiple use limitation contained herein, the multiple use limitation shall
be satisfied by further reducing the “contribution percentages” of “eligible
participants” who are Highly Compensated Employees to the extent necessary to
eliminate the excess, as provided in the preceding Sections. Instead of reducing
“contribution percentages”, the Administrator may determine to satisfy the
multiple use limitation in an alternative manner, consistently applied, that may
be permitted by regulations issued under Code Section 401(m).

 

If for any Plan Year in which the limitations on Tax-Deferred Contributions
described in Section 7.4 are deemed satisfied, as provided in Section 7.13, the
average “deferral percentage” for Eligible Employees who are Highly Compensated
Employees exceeds the “aggregate limit” after the average “contribution
percentage” for “eligible participants” who are Highly Compensated Employees has
been reduced to zero, no further reduction shall be required under this Section.

 

39



--------------------------------------------------------------------------------

7.11 Treatment of Forfeited Matching Contributions

 

Any Matching Contributions that are forfeited pursuant to the provisions of the
preceding Sections of this Article shall be treated as a forfeiture under the
Plan and applied in accordance with the provisions of Article XIV.

 

7.12 Determination of Income or Loss

 

The income or loss attributable to “excess contributions” that are distributed
pursuant to this Article shall be determined for the preceding Plan Year under
the method otherwise used for allocating income or loss to Participant’s
Accounts.

 

7.13 Deemed Satisfaction of the Limitations on Tax-Deferred Contributions and
Matching Contributions of Highly Compensated Employees

 

Notwithstanding any other provision of this Article to the contrary, for Plan
Years beginning on and after January 1, 2002 in which the Employers satisfy the
safe harbor notice requirements described in the following Section, and make the
Safe Harbor Matching Contribution described in Article VI, the Plan shall be
deemed to have satisfied the limitations on Tax-Deferred Contributions of Highly
Compensated Employees described in Section 7.4. If the Plan also satisfies the
requirements of Code Section 401(m)(11) and regulations issued thereunder, the
Plan shall be deemed to have satisfied the limitations on Matching Contributions
of Highly Compensated Employees described in Section 7.7. The Plan shall not be
deemed to have satisfied the limitations on Matching Contributions of Highly
Compensated Employees for any Plan Year if an Employer or a Related Company
maintains a plan under which “matching contributions” on behalf of Highly
Compensated Employees are made at a rate greater than the rate provided under
the Plan and such “matching contributions” must be aggregated with Matching
Contributions made on behalf of any Highly Compensated Employee under the Plan.

 

7.14 Notice Requirements for Safe Harbor Matching Contributions

 

For each Plan Year beginning on and after January 1, 2002 in which an Employer
makes a Safe Harbor Matching Contribution on behalf of its Eligible Employees,
the Employer shall provide such Eligible Employees a notice describing (i) the
formula used for determining Safe Harbor Matching Contributions; (ii) any other
Employer Contributions available under the Plan and the requirements that must
be satisfied to receive an allocation of such Employer Contributions; (iii) the
type and amount of Compensation that may be deferred under the Plan as Tax
Deferred Contributions; (iv) how to make a cash or deferred election under the
Plan and the periods in which such elections may be made or changed; and (v) the
withdrawal and vesting provisions applicable to contributions under the Plan.
The descriptions required in items (ii) through (v) may be provided by cross
references to the relevant section(s) of an up to date summary plan description.

 

40



--------------------------------------------------------------------------------

The notice shall be written in a manner calculated to be understood by the
average Eligible Employee. The Employer shall provide such notice within one of
the following periods, whichever is applicable:

 

(a) for an employee who is an Eligible Employee 90 days before the beginning of
the Plan Year, within the period beginning 90 days and ending 30 days before the
beginning of the Plan Year, or

 

(b) for an employee who becomes an Eligible Employee after that date, within the
period beginning 90 days before the date he becomes an Eligible Employee and
ending on the date such employee becomes an Eligible Employee;

 

provided, however, that such notice shall not be required to be provided to an
Eligible Employee earlier than is required under any guidance published by the
Internal Revenue Service.

 

Notwithstanding any other provision of the Plan to the contrary, an Eligible
Employee shall have a reasonable period (not fewer than 30 days) following
receipt of such notice in which to make or amend his election to have his
Employer make Tax-Deferred Contributions to the Plan on his behalf.

 

7.15 Code Section 415 Limitations on Crediting of Contributions and Forfeitures

 

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) $30,000 (adjusted as provided in Code Section
415(d)) or (ii) 25 percent of the Participant’s compensation, as defined in Code
Section 415(c)(3) and regulations issued thereunder, for the “limitation year”;
provided, however, that the limit in clause (i) shall be pro-rated for any short
“limitation year”. If the “annual addition” to the Account of a Participant in
any “limitation year” would otherwise exceed the amount that may be applied for
his benefit under the limitation contained in this Section, the limitation shall
be satisfied by reducing contributions made to the Participant’s Account to the
extent necessary in the following order:

 

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have not been matched, if any, shall be reduced.

 

Tax-Deferred Contributions made on behalf of the Participant for the “limitation
year” that have been matched, if any, and the Matching Contributions
attributable thereto shall be reduced pro rata.

 

Profit-Sharing Contributions otherwise allocable to the Participant’s Account
for the “limitation year”, if any, shall be reduced.

 

41



--------------------------------------------------------------------------------

Qualified Nonelective Contributions otherwise allocable to the Participant’s
Account for the “limitation year”, if any, shall be reduced.

 

The amount of any reduction of Tax-Deferred Contributions (plus any income
attributable thereto) shall be returned to the Participant. The amount of any
reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.

 

Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the “limitation year” and shall be applied
against the Employer’s contribution obligation for the next following
“limitation year” (and succeeding “limitation years”, as necessary). If a
suspense account is in existence at any time during a “limitation year”, all
amounts in the suspense account must be applied against the Employer’s
contribution obligation before any further contributions that would constitute
“annual additions” may be made to the Plan. No suspense account established
hereunder shall share in any increase or decrease in the net worth of the Trust.

 

For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual
compensation (as defined in Code Section 415(c)(3) and regulations issued
thereunder), a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

 

7.16 Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

 

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by reducing “annual additions” under the Plan
as provided in the preceding Section. If the limitation contained in the
preceding Section still is not satisfied, such excess shall be reduced as
provided in the defined contribution plans other than the Plan.

 

7.17 Scope of Limitations

 

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST FUNDS AND ACCOUNTS

 

8.1 General Fund

 

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement. The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.

 

8.2 Investment Funds

 

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.

 

8.3 Loan Investment Fund

 

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant’s
loan Investment Fund shall be invested in the note reflecting the loan that is
executed by the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant’s loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.

 

8.4 Income on Trust

 

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.

 

8.5 Accounts

 

As of the first date a contribution is made by or on behalf of an Employee there
shall be established an Account in his name reflecting his interest in the
Trust. Each Account shall be maintained and administered for each Participant
and Beneficiary in accordance with the provisions of the Plan. The balance of
each Account shall be the balance of the account after all credits and charges
thereto, for and as of such date, have been made as provided herein.

 

43



--------------------------------------------------------------------------------

8.6 Sub-Accounts

 

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

44



--------------------------------------------------------------------------------

ARTICLE IX

LIFE INSURANCE CONTRACTS

 

9.1 No Life Insurance Contracts

 

A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

 

45



--------------------------------------------------------------------------------

ARTICLE X

DEPOSIT AND INVESTMENT OF CONTRIBUTIONS

 

10.1 Future Contribution Investment Elections

 

Each Eligible Employee shall make an investment election in the manner and form
prescribed by the Administrator directing the manner in which the contributions
made on his behalf shall be invested. An Eligible Employee’s investment election
shall specify the percentage, in the percentage increments prescribed by the
Administrator, of such contributions that shall be allocated to one or more of
the Investment Funds with the sum of such percentages equaling 100 percent. The
investment election by a Participant shall remain in effect until his entire
interest under the Plan is distributed or forfeited in accordance with the
provisions of the Plan or until he records a change of investment election with
the Administrator, in such form as the Administrator shall prescribe. If
recorded in accordance with any rules prescribed by the Administrator, a
Participant’s change of investment election may be implemented effective as of
the business day on which the Administrator receives the Participant’s
instructions.

 

10.2 Deposit of Contributions

 

All contributions made on a Participant’s behalf shall be deposited in the Trust
and allocated among the Investment Funds in accordance with the Participant’s
currently effective investment election. If no investment election is recorded
with the Administrator at the time contributions are to be deposited to a
Participant’s Account, his contributions shall be allocated among the Investment
Funds as directed by the Administrator.

 

10.3 Election to Transfer Between Funds

 

A Participant may elect to transfer investments from any Investment Fund to any
other Investment Fund. The Participant’s transfer election shall specify a
percentage, in the percentage increments prescribed by the Administrator, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100 percent. Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant’s
transfer election may be implemented effective as of the business day on which
the Administrator receives the Participant’s instructions.

 

10.4 404(c) Protection

 

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.

 

46



--------------------------------------------------------------------------------

ARTICLE XI

CREDITING AND VALUING ACCOUNTS

 

11.1 Crediting Accounts

 

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

 

11.2 Valuing Accounts

 

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.

 

11.3 Plan Valuation Procedures

 

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

(a) First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

(b) Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions, loan payments, and transfers to and distributions, withdrawals,
loans, and transfers from such Trust Fund during the valuation period.

 

(c)

Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with

 

47



--------------------------------------------------------------------------------

the amount of its allocated share. Notwithstanding the foregoing, the
Administrator may adopt such accounting procedures as it considers appropriate
and equitable to establish a proportionate crediting of net increase or decrease
in the value of the Trust Fund for contributions, loan payments, and transfers
to and distributions, withdrawals, loans, and transfers from such Trust Fund
made by or on behalf of a Participant during the valuation period.

 

11.4 Finality of Determinations

 

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

 

11.5 Notification

 

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

 

48



--------------------------------------------------------------------------------

ARTICLE XII

LOANS

 

12.1 Application for Loan

 

A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account. Loans shall
be made to Participants in accordance with written guidelines which are hereby
incorporated into and made a part of the Plan.

 

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed 50 percent of the Participant’s vested interest under the Plan,
excluding that portion of his Account attributable to Qualified Voluntary
Employee Contributions, determined as of the date as of which the loan is
originated in accordance with Plan provisions. In the case of a Participant who
is an active employee, the Participant also shall enter into an agreement to
repay the loan by payroll withholding. No loan in excess of 50 percent of the
Participant’s vested interest under the Plan, excluding that portion of his
Account attributable to Qualified Voluntary Employee Contributions, shall be
made from the Plan. Loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
employees.

 

A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default. If a Participant’s Account is subject to the
“automatic annuity” provisions under Article XVI, the Participant’s spouse must
consent in writing to any loan hereunder. Any spousal consent given pursuant to
this Section must be made within the 90-day period ending on the date the Plan
acquires a security interest in the Participant’s Account, must acknowledge the
effect of the loan, and must be witnessed by a Plan representative or a notary
public. Such spousal consent shall be binding with respect to the consenting
spouse and any subsequent spouse with respect to the loan. A new spousal consent
shall be required if the Participant’s Account is used for security in any
renegotiation, extension, renewal, or other revision of the loan.

 

12.2 Reduction of Account Upon Distribution

 

Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and the Participant’s vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant’s
vested interest in his Account shall be adjusted

 

49



--------------------------------------------------------------------------------

by reducing the vested account balance by the amount of the security used to
repay the loan, as provided in the preceding sentence, prior to determining the
amount of the benefit payable to each such individual.

 

12.3 Requirements to Prevent a Taxable Distribution

 

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

 

(a) The interest rate on any loan to a Participant shall be a reasonable
interest rate commensurate with current interest rates charged for loans made
under similar circumstances by persons in the business of lending money.

 

(b) The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

 

  (i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of any other loan to the Participant from the Plan or any other plan maintained
by an Employer or a Related Company during the preceding 12-month period over
the outstanding balance of such loans on the date a loan is made hereunder; or

 

  (ii) 50 percent of the vested portions of the Participant’s Account, excluding
that portion of his Account attributable to Qualified Voluntary Employee
Contributions, and his vested interest under all other plans maintained by an
Employer or a Related Company.

 

(c) The term of any loan to a Participant shall be no greater than five years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined in Code Section 121) of the
Participant.

 

(d) Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly, except that if so
provided in the written guidelines applicable to Plan loans, the amortization
schedule may be waived and payments suspended while a Participant is on a leave
of absence from employment with an Employer or any Related Company (for periods
in which the Participant does not perform military service as described in
paragraph (e)), provided that all of the following requirements are met:

 

  (i) Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

 

50



--------------------------------------------------------------------------------

  (ii) Payments resume after the earlier of (a) the date such leave of absence
ends or (b) the one-year anniversary of the date such leave began;

 

  (iii) The period during which payments are suspended does not exceed one year;

 

  (iv) Payments resume in an amount not less than the amount required under the
original amortization schedule; and

 

  (v) The waiver of the amortization schedule does not extend the period of the
loan beyond the maximum period permitted under this Article.

 

(e) If a Participant is absent from employment with any Employer or any Related
Company for a period during which he performs services in the uniformed services
(as defined in chapter 45 of title 38 of the United States Code), whether or not
such services constitute qualified military service, the suspension of payments
shall not be taken into account for purposes of applying either paragraph (c) or
paragraph (d) of this Section provided that all of the following requirements
are met:

 

  (i) Payments resume upon completion of such military service;

 

  (ii) Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;

 

  (iii) Upon resumption, payments are made no less frequently than required
under the original amortization schedule and continue under such schedule until
the loan is repaid in full; and

 

  (iv) The loan is repaid in full, including interest accrued during the period
of such military service, no later than the last scheduled repayment date under
the original amortization schedule extended by the period of such military
service.

 

(f) The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this section.

 

12.4 Administration of Loan Investment Fund

 

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this

 

51



--------------------------------------------------------------------------------

Article shall be deposited to his Account and shall be allocated upon receipt
among the Investment Funds in accordance with the Participant’s currently
effective investment election. The balance of the Participant’s loan Investment
Fund shall be decreased by the amount of principal payments and the loan
Investment Fund shall be terminated when the loan has been repaid in full.

 

12.5 Default

 

If either (1) a Participant fails to make or cause to be made, any payment
required under the terms of the loan within 90 days following the date on which
such payment shall become due, unless payment is not made because the
Participant is on a leave of absence and the amortization schedule is waived as
provided in Section 12.3(d) or (e), or (2) there is an outstanding principal
balance existing on a loan after the last scheduled repayment date (extended as
provided in Section 12.3(e), if applicable), the Administrator shall direct the
Trustee to declare the loan to be in default, and the entire unpaid balance of
such loan, together with accrued interest, shall be immediately due and payable.
In any such event, if such balance and interest thereon is not then paid, the
Trustee shall charge the Account of the borrower with the amount of such balance
and interest as of the earliest date a distribution may be made from the Plan to
the borrower without adversely affecting the tax qualification of the Plan or of
the cash or deferred arrangement.

 

12.6 Deemed Distribution Under Code Section 72(p)

 

If a Participant’s loan is in default as provided in Section 12.5, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan; provided, however, that the taxable
portion of such deemed distribution shall be reduced in accordance with the
provisions of Code Section 72(e) to the extent the deemed distribution is
attributable to the Participant’s After-Tax Contributions.

 

If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless either (a) there is a legally enforceable arrangement among the
Participant, the Plan, and the Participant’s employer that repayment of such
loan shall be made by payroll withholding or (b) the loan is secured by such
additional collateral consisting of real, personal, or other property
satisfactory to the Administrator to provide adequate security for the loan.

 

12.7 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)

 

With respect to any loan made on or after January 1, 2002, the balance of such
loan that is deemed to have been distributed to a Participant hereunder shall
cease to be an outstanding loan for purposes of Code Section 72(p) and a
Participant shall not be treated as having received a

 

52



--------------------------------------------------------------------------------

taxable distribution when his Account is offset by such outstanding loan balance
as provided in Section 12.5. Any interest that accrues on a loan after it is
deemed to have been distributed shall not be treated as an additional loan to
the Participant and shall not be included in the Participant’s taxable income as
a deemed distribution. Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.3(b).

 

If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as After-Tax
Contributions to the Plan solely for purposes of determining the taxable portion
of the Participant’s Account and shall not be treated as After-Tax Contributions
for any other Plan purpose, including application of the limitations on
contributions applicable under Code Sections 401(m) and 415.

 

12.8 Special Rules Applicable to Loans

 

Any loan made hereunder shall be subject to the following rules:

 

(a) Loans Limited to Eligible Employees: No loans shall be made to an Employee
who makes a Rollover Contribution in accordance with Article V, but who is not
an Eligible Employee as provided in Article III.

 

(b) Minimum Loan Amount: A Participant may not request a loan for less than
$1,000.

 

(c) Maximum Number of Outstanding Loans: A Participant may not have more than
three outstanding loans at any time. A Participant with three outstanding loans
may not apply for another loan until one of the existing loans is repaid and may
not refinance an existing loan or obtain another loan for the purpose of paying
off an existing loan. The provisions of this paragraph shall not apply to any
loans made prior to the effective date of this amendment and restatement;
provided, however, that any such loan shall be taken into account in determining
whether a Participant may apply for a new loan hereunder.

 

(d) Maximum Period for Principal Residence Loan: The term of any loan to a
Participant that is used to acquire any dwelling unit which within a reasonable
period of time is to be used (determined at the time the loan is made) as a
principal residence (as defined in Code Section 121) of the Participant shall be
no greater than 15 years.

 

(e) Pre-Payment Without Penalty: A Participant may pre-pay the balance of any
loan hereunder prior to the date it is due without penalty.

 

(f) Effect of Termination of Employment: Upon a Participant’s termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing.

 

53



--------------------------------------------------------------------------------

12.9 Loans Granted Prior to Amendment

 

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement shall remain outstanding until repaid in accordance with its terms
or the otherwise applicable Plan provisions.

 

54



--------------------------------------------------------------------------------

ARTICLE XIII

WITHDRAWALS WHILE EMPLOYED

 

13.1 Non-Hardship Withdrawals of Qualified Voluntary Employee Contributions

 

A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal or, if the Participant’s Account is subject to the
“automatic annuity” provisions of Article XVI, a withdrawal through the purchase
of a Qualified Joint and Survivor Annuity or a Single Life Annuity as provided
in Article XVI from the portion of his After-Tax Contributions Sub-Account that
is attributable to Qualified Voluntary Employee Contributions.

 

13.2 Age 59 1/2 Withdrawals

 

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal or, if the Participant’s
Account is subject to the “automatic annuity” provisions of Article XVI, a
withdrawal through the purchase of a Qualified Joint and Survivor Annuity or a
Single Life Annuity as provided in Article XVI from his vested interest in any
of the following Sub-Accounts:

 

(a) his Tax-Deferred Contributions Sub-Account.

 

13.3 Overall Limitations on Non-Hardship Withdrawals

 

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a) A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

 

(b) Withdrawals may be made effective as soon as administratively practicable
after the Administrator’s approval of the Participant’s withdrawal application.

 

(c) If a Participant’s Account is subject to the “automatic annuity” provisions
of Article XVI, the Participant’s spouse must consent to any withdrawal
hereunder, unless the withdrawal is made in the form of a Qualified Joint and
Survivor Annuity.

 

55



--------------------------------------------------------------------------------

13.4 Hardship Withdrawals

 

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal or, if the
Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, a withdrawal through the purchase of a Qualified Joint and Survivor
Annuity or a Single Life Annuity as provided in Article XVI from his vested
interest in any of the following Sub-Accounts:

 

(a) his Tax-Deferred Contributions Sub-Account, excluding any income credited to
such Sub-Account after December 31, 1988.

 

13.5 Hardship Determination

 

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:

 

(a) expenses previously incurred by or necessary to obtain for the Participant,
the Participant’s spouse, or any dependent of the Participant (as defined in
Section 152 of the Code) medical care described in Section 213(d) of the Code;

 

(b) costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(c) payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, or any dependent of the Participant; or

 

(d) the need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence.

 

13.6 Satisfaction of Necessity Requirement for Hardship Withdrawals

 

A withdrawal shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies all of the
following requirements:

 

(a) The withdrawal is not in excess of the lesser of 80 percent of the value of
the Participant’s Account or the amount of the immediate and heavy financial
need of the Participant.

 

56



--------------------------------------------------------------------------------

(b) The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

 

(c) The Participant’s Tax-Deferred Contributions and the Participant’s “elective
contributions” and “employee contributions”, as defined in Article VII, under
all other qualified and non-qualified deferred compensation plans maintained by
an Employer or any Related Company shall be suspended for at least 12 months
after his receipt of the withdrawal.

 

(d) The Participant’s Tax-Deferred Contributions and “elective contributions”,
as defined in Article VII, for his taxable year immediately following the
taxable year of the withdrawal shall not exceed the applicable limit under Code
Section 402(g) for such next taxable year less the amount of the Participant’s
Tax-Deferred Contributions and “elective contributions” for the taxable year of
the withdrawal.

 

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his Tax-Deferred Contributions are suspended in accordance with this Section.

 

13.7 Conditions and Limitations on Hardship Withdrawals

 

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

 

(a) A Participant must apply for a hardship withdrawal such number of days prior
to the date as of which it is to be effective as the Administrator may
prescribe.

 

(b) Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

 

(c) The amount of a hardship withdrawal may include any amounts necessary to pay
any Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution.

 

(d) If a Participant’s Account is subject to the “automatic annuity” provisions
of Article XVI, the Participant’s spouse must consent to any withdrawal
hereunder, unless the withdrawal is made in the form of a Qualified Joint and
Survivor Annuity.

 

57



--------------------------------------------------------------------------------

13.8 Order of Withdrawal from a Participant’s Sub-Accounts

 

Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

 

58



--------------------------------------------------------------------------------

ARTICLE XIV

TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

14.1 Termination of Employment and Settlement Date

 

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.

 

14.2 Separate Accounting for Non-Vested Amounts

 

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan, his vested interest in his Employer Contributions
Sub-Account shall be an amount (“X”) determined by the following formula:

 

X = P(AB + D) - D

For purposes of the formula:

P

   =    The Participant’s vested interest in his Employer Contributions
Sub-Account on the date distribution is to be made.

AB

   =    The balance of the Participant’s Employer Contributions Sub-Account as
of the Valuation Date immediately preceding the date distribution is to be made.

D

   =    The amount of all prior distributions from the Participant’s Employer
Contributions Sub-Account. Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant’s Account balance shall not be considered
distributions hereunder.

 

14.3 Disposition of Non-Vested Amounts

 

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

 

(a)

If the Participant has no vested interest in his Account upon the occurrence of
his Settlement Date or his vested interest in his Account as of the date of
distribution does

 

59



--------------------------------------------------------------------------------

 

not exceed $5,000, resulting in the distribution or deemed distribution to the
Participant of his entire vested interest in his Account, the non-vested balance
remaining in the Participant’s Employer Contributions Sub-Account shall be
forfeited and his Account closed as of (i) the Participant’s Settlement Date, if
the Participant has no vested interest in his Account and is therefore deemed to
have received distribution on that date, or (ii) the date actual distribution is
made to the Participant.

 

(b) If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance remaining in the
Participant’s Employer Contributions Sub-Account shall be forfeited and his
Account closed as of the date the single sum payment occurs, provided that such
distribution is made because of the Participant’s Settlement Date. A
distribution is deemed to be made because of a Participant’s Settlement Date if
it occurs prior to the end of the second Plan Year beginning on or after the
Participant’s Settlement Date.

 

(c) If neither paragraph (a) nor paragraph (b) is applicable, the non-vested
balance remaining in the Participant’s Employer Contributions Sub-Account shall
continue to be held in such Sub-Account and shall not be forfeited until the
date the Participant incurs five consecutive Breaks in Service.

 

14.4 Treatment of Forfeited Amounts

 

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture, determined as of the last
day of the Plan Year in which the forfeiture occurs, shall be applied against
the Employer Contribution obligations for the Plan Year of the Employer for
which the Participant last performed services as an Employee by offsetting the
Matching Contribution obligation with forfeitures of Matching Contributions and
by offsetting the Profit-Sharing Contribution obligation with forfeitures of
Profit-Sharing Contributions. Notwithstanding the foregoing, however, should the
amount of all such forfeitures for any Plan Year with respect to any Employer
exceed the amount of such Employer’s Employer Contribution obligation for the
Plan Year, the excess amount of such forfeitures shall be held unallocated in a
suspense account established with respect to the Employer and shall be applied
against the Employer’s Employer Contribution obligations for the following Plan
Year.

 

14.5 Recrediting of Forfeited Amounts

 

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.3 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if:

 

(a) he returns to employment with an Employer or a Related Company before he
incurs five consecutive Breaks in Service commencing after the date he received,
or is deemed to have received, distribution of his vested interest in his
Account;

 

60



--------------------------------------------------------------------------------

(b) he resumes employment covered under the Plan before the earlier of (i) the
end of the five-year period beginning on the date he is reemployed or (ii) the
date he incurs five consecutive Breaks in Service commencing after the date he
received, or is deemed to have received, distribution of his vested interest in
his Account; and

 

(c) if he received actual distribution of his vested interest in his Account, he
repays to the Plan the full amount of such distribution that is attributable to
Employer Contributions before the earlier of (i) the end of the five year period
beginning on the date he is reemployed or (ii) the date he incurs five
consecutive Breaks in Service commencing after the date he received distribution
of his vested interest in his Account.

 

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

 

61



--------------------------------------------------------------------------------

ARTICLE XV

DISTRIBUTIONS

 

15.1 Distributions to Participants

 

A Participant whose Settlement Date occurs shall receive distribution of his
vested interest in his Account in the form provided under Article XVI beginning
as soon as reasonably practicable following his Settlement Date or the date his
application for distribution is filed with the Administrator, if later.

 

15.2 Partial Distributions to Retired or Terminated Participants

 

A Participant whose Settlement Date has occurred, but who has not reached his
Required Beginning Date may elect to receive partial distribution of any portion
of his Account at any time prior to his Required Beginning Date in the form
provided in Article XVI.

 

15.3 Distributions to Beneficiaries

 

If a Participant dies prior to his Benefit Payment Date, his Beneficiary shall
receive distribution of the Participant’s vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator. Unless distribution is to be made over the life or over a
period certain not greater than the life expectancy of the Beneficiary,
distribution of the Participant’s entire vested interest shall be made to the
Beneficiary no later than the end of the fifth calendar year beginning after the
Participant’s death. If distribution is to be made over the life or over a
period certain no greater than the life expectancy of the Beneficiary,
distribution shall commence no later than:

 

(a) If the Beneficiary is not the Participant’s spouse, the end of the first
calendar year beginning after the Participant’s death; or

 

(b) If the Beneficiary is the Participant’s spouse, the later of (i) the end of
the first calendar year beginning after the Participant’s death or (ii) the end
of the calendar year in which the Participant would have attained age 70 1/2.

 

If distribution is to be made to a Participant’s spouse, it shall be made
available within a reasonable period of time after the Participant’s death that
is no less favorable than the period of time applicable to other distributions.
If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death in a form
that provides for distribution at least as rapidly as under the form in which
the Participant was receiving distribution.

 

62



--------------------------------------------------------------------------------

15.4 Cash Outs and Participant Consent

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date. If a Participant
has no vested interest in his Account on his Settlement Date, he shall be deemed
to have received distribution of such vested interest on his Settlement Date.

 

If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date
without the Participant’s written consent and, if the Participant is married and
his Account is subject to the “automatic annuity” provisions of Article XVI, the
written consent of his spouse. Notwithstanding the foregoing, spousal consent
shall not be required if distribution is made through the purchase of a
Qualified Joint and Survivor Annuity or the spouse cannot be located or spousal
consent cannot be obtained for other reasons set forth in Code Section
401(a)(11) and regulations issued thereunder.

 

If a Participant’s Account is subject to the “automatic annuity” provisions of
Article XVI, the Participant’s vested interest in his Account shall be deemed to
exceed $5,000 if the Participant’s Benefit Payment Date has occurred with
respect to amounts currently held in his Account and as of such Benefit Payment
Date his vested interest in his Account exceeded $5,000.

 

15.5 Required Commencement of Distribution

 

Notwithstanding any other provision of the Plan to the contrary, distribution of
a Participant’s vested interest in his Account shall commence to the Participant
no later than the earlier of:

 

(a) unless the Participant elects a later date, 60 days after the close of the
Plan Year in which (i) the Participant’s Normal Retirement Date occurs, (ii) the
tenth anniversary of the year in which he commenced participation in the Plan
occurs, or (iii) his Settlement Date occurs, whichever is latest; or

 

(b) his Required Beginning Date.

 

Distributions required to commence under this Section shall be made in the form
provided under Article XVI and in accordance with Code Section 401(a)(9) and
regulations issued thereunder, including the minimum distribution incidental
benefit requirements.

 

63



--------------------------------------------------------------------------------

15.6 Transition Rules for Required Commencement of Distribution

 

Notwithstanding any other provision of the Plan to the contrary, a Participant
who attains age 70 1/2 prior to January 1, 1998, may elect to receive
distribution of his Account beginning as of the April 1 of the calendar year
following the calendar year in which he attains age 70 1/2, regardless of
whether his Settlement Date has occurred.

 

A Participant who is receiving required distributions under the Plan pursuant to
the provisions of Code Section 401(a)(9) as in effect prior to January 1, 1997,
and whose Settlement Date has not occurred shall continue to receive
distributions hereunder in accordance with the provisions of the Plan in effect
prior to January 1, 1998.

 

15.7 Reemployment of a Participant

 

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

15.8 Restrictions on Alienation

 

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

 

15.9 Facility of Payment

 

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount (unless prior claim therefore shall have been made by a duly qualified
guardian or other legal representative) may, in the discretion of the
Administrator, be paid to another person for the use or benefit of the
individual found incapable of attending to his financial affairs or in
satisfaction of legal obligations incurred by or on behalf

 

64



--------------------------------------------------------------------------------

of such individual. The Trustee shall make such payment only upon receipt of
written instructions to such effect from the Administrator. Any such payment
shall be charged to the Account from which any such payment would otherwise have
been paid to the individual found incapable of attending to his financial
affairs and shall be a complete discharge of any liability therefor under the
Plan.

 

15.10 Inability to Locate Payee

 

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, that
benefit will be forfeited. However, if the payee later files a claim for that
benefit, the benefit will be restored.

 

15.11 Distribution Pursuant to Qualified Domestic Relations Orders

 

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

65



--------------------------------------------------------------------------------

ARTICLE XVI

FORM OF PAYMENT

 

16.1 Definitions

 

For purposes of this Article, the following terms have the following meanings:

 

The “automatic annuity form” means the form of annuity that will be purchased on
behalf of a Participant who has elected to receive distribution through the
purchase of an annuity contract that provides for payment over his life (or
whose Account includes assets transferred directly from a plan subject to Code
Section 417) unless the Participant elects another form of annuity.

 

A “qualified election” means an election that is made during the qualified
election period. A “qualified election” of a form of payment other than a
Qualified Joint and Survivor Annuity or designating a Beneficiary other than the
Participant’s spouse to receive amounts otherwise payable as a Qualified
Preretirement Survivor Annuity must include the written consent of the
Participant’s spouse, if any. A Participant’s spouse will be deemed to have
given written consent to the Participant’s election if the Participant
establishes to the satisfaction of a Plan representative that spousal consent
cannot be obtained because the spouse cannot be located or because of other
circumstances set forth in Code Section 401(a)(11) and regulations issued
thereunder. The spouse’s written consent must acknowledge the effect of the
Participant’s election and must be witnessed by a Plan representative or a
notary public. In addition, the spouse’s written consent must either (i) specify
the form of payment selected instead of a Qualified Joint and Survivor Annuity,
if applicable, and that such form may not be changed (except to a Qualified
Joint and Survivor Annuity) without written spousal consent and specify any
non-spouse Beneficiary designated by the Participant, if applicable, and that
such Beneficiary may not be changed without written spousal consent or (ii)
acknowledge that the spouse has the right to limit consent as provided in clause
(i), but permit the Participant to change the form of payment selected or the
designated Beneficiary without the spouse’s further consent. Any written consent
given or deemed to have been given by a Participant’s spouse hereunder shall be
irrevocable and shall be effective only with respect to such spouse and not with
respect to any subsequent spouse.

 

The “qualified election period” with respect to the “automatic annuity form”
means the 90 day period ending on a Participant’s Benefit Payment Date. The
“qualified election period” with respect to a Qualified Preretirement Survivor
Annuity means the period beginning on the later of (i) the date his Account
becomes subject to the automatic annuity provisions of this Article or (ii) the
first day of the Plan Year in which the Participant attains age 35 or, if he
terminates employment prior to such date, the day he terminates employment with
his Employer and all Related Companies. A Participant whose employment has not
terminated may make a “qualified election” designating a Beneficiary other than
his spouse prior to the Plan Year in which he attains age 35; provided, however,
that such election shall cease to be effective as of the first day of the Plan
Year in which the Participant attains age 35.

 

66



--------------------------------------------------------------------------------

16.2 Normal Form of Payment

 

Subject to the Qualified Preretirement Survivor Annuity requirements described
in this Article, unless a Participant, or his Beneficiary, if the Participant
has died, elects an optional form of payment, distribution shall be made to the
Participant, or his Beneficiary, as the case may be, in a single sum payment.

 

16.3 Optional Forms of Payment

 

A Participant, or his Beneficiary, as the case may be, may elect to receive
distribution of all or a portion of his Account in one of the following optional
forms of payment:

 

(a) Installment Payments - Distribution shall be made in a series of
installments over a period not exceeding the life expectancy of the Participant,
or the Participant’s Beneficiary, if the Participant has died, or a period not
exceeding the joint life and last survivor expectancy of the Participant and his
Beneficiary. Each installment shall be equal in amount except as necessary to
adjust for any changes in the value of the Participant’s Account. The
determination of life expectancies shall be made on the basis of the expected
return multiples in Tables V or VI of Section 1.72-9 of the Treasury regulations
and shall be calculated once at the time installment payments begin.

 

(b) Annuity Contract - Distribution shall be made through the purchase of a
single premium, nontransferable annuity contract for such term and in such form
as the Participant, or his Beneficiary, if the Participant has died, shall
select, subject to the automatic annuity requirements described in this Article;
provided, however, that a Participant’s Beneficiary may not elect to receive
distribution of an annuity payable over the joint lives of the Beneficiary and
any other individual. The terms of any annuity contract purchased hereunder and
distributed to a Participant or his Beneficiary shall comply with the
requirements of the Plan.

 

16.4 Change of Election

 

Subject to the automatic annuity requirements of this Article, a Participant or
Beneficiary who has elected an optional form of payment may revoke or change his
election at any time prior to his Benefit Payment Date by filing his election
with the Administrator in the form prescribed by the Administrator.

 

67



--------------------------------------------------------------------------------

16.5 Automatic Annuity Requirements

 

If a Participant elects to receive distribution through the purchase of an
annuity contract that provides for payment over his life (or his Account
includes assets transferred directly from a plan subject to Code Section 417),
distribution shall be made to such Participant through the purchase of an
annuity contract that provides for payment in one of the following “automatic
annuity forms”, unless the Participant elects a different type of annuity.

 

(a) The “automatic annuity form” for a Participant who is married on his Benefit
Payment Date is the 50 percent Qualified Joint and Survivor Annuity.

 

(b) The “automatic annuity form” for a Participant who is not married on his
Benefit Payment Date is the Single Life Annuity.

 

A Participant’s election of an annuity other than the “automatic annuity form”
shall not be effective unless it is a “qualified election”; provided, however,
that spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity. A Participant who has
elected to receive distribution through the purchase of an annuity contract that
provides for payment over his life (or whose Account includes assets transferred
directly from a plan subject to Code Section 417) may only change his election
of a form of payment pursuant to a “qualified election”; provided, however, that
spousal consent shall not be required if the form of payment elected by the
Participant is a Qualified Joint and Survivor Annuity.

 

16.6 Qualified Preretirement Survivor Annuity Requirements

 

If a married Participant who elects to receive distribution through the purchase
of an annuity contract that provides for payment over his life (or whose Account
includes assets transferred directly from a plan subject to Code Section 417)
dies before his Benefit Payment Date, his spouse shall receive distribution of
the value of the Participant’s vested interest in his Account through the
purchase of an annuity contract that provides for payment over the life of the
Participant’s spouse. A Participant’s spouse may elect to receive distribution
under any one of the other forms of payment available under this Article instead
of in the Qualified Preretirement Survivor Annuity form. A married Participant
who has elected to receive distribution through the purchase of an annuity
contract that provides for payment over his life (or whose Account includes
assets transferred directly from a plan subject to Code Section 417) may only
designate a non-spouse Beneficiary to receive distribution of his Account
pursuant to a “qualified election”.

 

16.7 Direct Rollover

 

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible

 

68



--------------------------------------------------------------------------------

rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.

 

Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of such distribution is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than $500.
For purposes of this Section, the following terms have the following meanings:

 

(a) An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a) that accepts rollovers;
provided, however, that, in the case of a direct rollover by a surviving spouse,
an eligible retirement plan does not include a qualified trust described in Code
Section 401(a).

 

(b) An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

 

  (i) any distribution to the extent such distribution is required under Code
Section 401(a)(9).

 

  (ii) the portion of any distribution that consists of the Participant’s
After-Tax Contributions.

 

  (iii) any distribution that is one of a series of substantially equal periodic
payment made not less frequently than annually for the life or life expectancy
of the “qualified distributee” or the joint lives or life expectancies of the
“qualified distributee” and the “qualified distributee’s” designated
beneficiary, or for a specified period of ten years or more.

 

  (iv) any hardship withdrawal of Tax-Deferred Contributions made in accordance
with the provisions of Article XIII.

 

(c) A “qualified distributee” means a Participant, his surviving spouse, or his
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

 

69



--------------------------------------------------------------------------------

16.8 Notice Regarding Forms of Payment

 

The Administrator shall provide each Participant with a written explanation of
his right to defer distribution until his Normal Retirement Date, or such later
date as may be provided in the Plan, his right to make a direct rollover, and
the forms of payment available under the Plan, including a written explanation
of (i) the terms and conditions of the “automatic annuity form” applicable if
the Participant elects to receive distribution through the purchase of an
annuity that provides for payment over his life (or if his Account includes
assets transferred directly from a plan subject to Code Section 417), (ii) the
Participant’s right to choose a form of payment other than the “automatic
annuity form” or to revoke such choice, and (iii) the rights of the
Participant’s spouse. The Administrator shall provide such explanation within
the 60 day period ending 30 days before the Participant’s Benefit Payment Date.
Notwithstanding the foregoing, distribution of the Participant’s Account may
commence fewer than 30 days after such explanation is provided to the
Participant if (i) the Administrator clearly informs the Participant of his
right to consider his election of whether or not to make a direct rollover or to
receive a distribution prior to his Normal Retirement Date and his election of a
form of payment for a period of at least 30 days following his receipt of the
explanation, (ii) the Participant, after receiving the explanation,
affirmatively elects an early distribution with his spouse’s written consent, if
necessary, and, if the Participant has elected distribution through the purchase
of an annuity contract that provides for payment over his life (or his Account
includes assets transferred directly from a plan subject to Code Section 417),
(iii) the Participant may revoke his election at any time prior to the later of
his Benefit Payment Date or the expiration of the seven-day period beginning the
day after the date the explanation is provided to him, and (iv) distribution
does not commence to the Participant before such revocation period ends.

 

In addition, the Administrator shall provide a Participant who has elected
distribution through the purchase of an annuity that provides for payment over
his life (or whose Account includes assets transferred directly from a plan
subject to Code Section 417) with a written explanation of (i) the terms and
conditions of the Qualified Preretirement Survivor Annuity, (ii) the
Participant’s right to designate a non-spouse Beneficiary to receive
distribution of his Account otherwise payable as a Qualified Preretirement
Survivor Annuity or to revoke such designation, and (iii) the rights of the
Participant’s spouse. The Administrator shall provide such explanation within
one of the following periods, whichever ends last:

 

(a) the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

(b) the period beginning 12 calendar months before the date an individual
becomes a Participant and ending 12 calendar months after such date; or

 

70



--------------------------------------------------------------------------------

(c) provided the Participant’s Account does not include assets transferred
directly from a plan subject to Code Section 417, the period beginning 12
calendar months before the date the Participant elects to receive distribution
through the purchase of an annuity contract that provides for payment over his
life and ending 12 calendar months after such date;

 

provided, however, that in the case of a Participant who separates from service
prior to attaining age 35, the explanation shall be provided to such Participant
within the period beginning 12 calendar months before the Participant’s
separation from service and ending 12 calendar months after his separation from
service.

 

16.9 Reemployment

 

If a Participant is reemployed by an Employer or a Related Company prior to
receiving distribution of the entire balance of his vested interest in his
Account, his prior election of a form of payment hereunder shall become
ineffective. Notwithstanding the foregoing, if a Participant had elected to
receive distribution through the purchase of an annuity contract that provides
for payment over his life, the automatic annuity and Qualified Preretirement
Survivor Annuity requirements described in this Article shall continue to apply
to his entire Account.

 

71



--------------------------------------------------------------------------------

ARTICLE XVII

BENEFICIARIES

 

17.1 Designation of Beneficiary

 

An unmarried Participant’s Beneficiary shall be the person or persons designated
by such Participant in accordance with rules prescribed by the Administrator. A
married Participant’s Beneficiary shall be his spouse, unless the Participant
designates a person or persons other than his spouse as Beneficiary with his
spouse’s written consent. For purposes of this Section, a Participant shall be
treated as unmarried and spousal consent shall not be required if the
Participant is not married on his Benefit Payment Date. A Participant’s
designation of a Beneficiary shall be subject to the Qualified Preretirement
Survivor Annuity provisions of Article XVI.

 

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
spouse, then the Beneficiary under the Plan shall be the deceased Participant’s
surviving children in equal shares or, if there are no surviving children, the
Participant’s estate. If a Beneficiary dies after becoming entitled to receive a
distribution under the Plan but before distribution is made to him in full, and
if the Participant has not designated another Beneficiary to receive the balance
of the distribution in that event, the estate of the deceased Beneficiary shall
be the Beneficiary as to the balance of the distribution.

 

17.2 Spousal Consent Requirements

 

Any written spousal consent given pursuant to this Article must acknowledge the
effect of the action taken and must be witnessed by a Plan representative or a
notary public. In addition, the spouse’s written consent must either (i) specify
any non-spouse Beneficiary designated by the Participant and that such
Beneficiary may not be changed without written spousal consent or (ii)
acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, but permit the Participant to change the designated Beneficiary
without the spouse’s further consent. A Participant’s spouse will be deemed to
have given written consent to the Participant’s designation of Beneficiary if
the Participant establishes to the satisfaction of a Plan representative that
such consent cannot be obtained because the spouse cannot be located or because
of other circumstances set forth in Section 401(a)(11) of the Code and
regulations issued thereunder. Any written consent given or deemed to have been
given by a Participant’s spouse hereunder shall be valid only with respect to
the spouse who signs the consent.

 

72



--------------------------------------------------------------------------------

ARTICLE XVIII

ADMINISTRATION

 

18.1 Authority of the Sponsor

 

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

 

(a) allocate any of the powers, authority, or responsibilities for the operation
and administration of the Plan (other than trustee responsibilities as defined
in ERISA Section 405(c)(3)) among named fiduciaries; and

 

(b) designate a person or persons other than a named fiduciary to carry out any
of such powers, authority, or responsibilities;

 

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

 

18.2 Discretionary Authority

 

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Sponsor (or any individual to whom authority has been
delegated in accordance with Section 18.1) shall have absolute discretionary
authority.

 

18.3 Action of the Sponsor

 

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,

 

73



--------------------------------------------------------------------------------

certifications, approvals, and instructions required or authorized to be given
by the Sponsor as under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor’s board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

 

18.4 Claims Review Procedure

 

Whenever a claim for benefits under the Plan filed by any person (herein
referred to as the “Claimant”) is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, and (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such information is necessary.
The notice shall also include a statement advising the Claimant that, within 60
days of the date on which he receives such notice, he may obtain review of such
decision in accordance with the procedures hereinafter set forth. Within such
60-day period, the Claimant or his authorized representative may request that
the claim denial be reviewed by filing with the Sponsor a written request
therefor, which request shall contain the following information:

 

(a) the date on which the Claimant’s request was filed with the Sponsor;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Sponsor shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

 

(b) the specific portions of the denial of his claim which the Claimant requests
the Sponsor to review;

 

(c) a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

 

(d) any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

 

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.

 

74



--------------------------------------------------------------------------------

18.5 Qualified Domestic Relations Orders

 

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Section 414(p) of the Code
and regulations issued thereunder.

 

18.6 Indemnification

 

In addition to whatever rights of indemnification the Trustee or the members of
the Sponsor’s board of directors or any employee or employees of the Sponsor to
whom any power, authority, or responsibility is delegated pursuant to Section
18.3, may be entitled under the articles of incorporation or regulations of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys’ fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

 

18.7 Actions Binding

 

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

 

75



--------------------------------------------------------------------------------

ARTICLE XIX

AMENDMENT AND TERMINATION

 

19.1 Amendment

 

Subject to the provisions of Section 19.2, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

 

19.2 Limitation on Amendment

 

The Sponsor shall make no amendment to the Plan which shall decrease the accrued
benefit of any Participant or Beneficiary, except that nothing contained herein
shall restrict the right to amend the provisions of the Plan relating to the
administration of the Plan and Trust. Moreover, no such amendment shall be made
hereunder which shall permit any part of the Trust to revert to an Employer or
any Related Company or be used or be diverted to purposes other than the
exclusive benefit of Participants and Beneficiaries. The Sponsor shall make no
retroactive amendment to the Plan unless such amendment satisfies the
requirements of Code Section 401(b) and/or Section 1.401(a)(4)-11(g) of the
Treasury regulations, as applicable.

 

19.3 Termination

 

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

(a) As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

(b)

All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a

 

76



--------------------------------------------------------------------------------

 

Related Company establishes or maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7)), the Participant’s written consent to the commencement of
distribution shall not be required regardless of the value of the vested
portions of his Account.

 

(c) Notwithstanding the provisions of paragraph (b) of this Section, no
distribution shall be made to a Participant of any portion of the balance of his
Tax-Deferred Contributions Sub-Account prior to his separation from service
(other than a distribution made in accordance with Article XIII or required in
accordance with Code Section 401(a)(9)) unless (i) neither his Employer nor a
Related Company establishes or maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7), a tax credit employee stock ownership plan as defined in Code
Section 409, or a simplified employee pension as defined in Code Section 408(k))
either at the time the Plan is terminated or at any time during the period
ending 12 months after distribution of all assets from the Plan; provided,
however, that this provision shall not apply if fewer than two percent of the
Eligible Employees under the Plan were eligible to participate at any time in
such other defined contribution plan during the 24-month period beginning 12
months before the Plan termination, and (ii) the distribution the Participant
receives is a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (i), (ii), (iii), and (iv) of sub-paragraph (A),
sub-paragraph (B), or sub-paragraph (H) thereof.

 

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

 

19.4 Reorganization

 

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer. If an Employer disposes of substantially all of the assets
used by the Employer in a trade or business or disposes of a subsidiary and in
connection therewith one or more Participants terminates employment but
continues in employment with the purchaser of the assets or with such
subsidiary, no distribution from the Plan shall be made to any such Participant
from his Tax-Deferred Contributions Sub-Account prior to his separation from
service (other than a distribution made in accordance with Article XIII or
required in accordance with Code Section 401(a)(9)), except that a distribution
shall be permitted to be made in such a case, subject to the Participant’s
consent (to the extent required by law), if (i) the distribution would
constitute a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (i), (ii),

 

77



--------------------------------------------------------------------------------

(iii), or (iv) of sub-paragraph (A), sub-paragraph (B), or sub-paragraph (H)
thereof, (ii) the Employer continues to maintain the Plan after the disposition,
(iii) the purchaser does not maintain the Plan after the disposition, and (iv)
the distribution is made by the end of the second calendar year after the
calendar year in which the disposition occurred.

 

19.5 Withdrawal of an Employer

 

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.4 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.3 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

 

78



--------------------------------------------------------------------------------

ARTICLE XX

ADOPTION BY OTHER ENTITIES

 

20.1 Adoption by Related Companies

 

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.

 

20.2 Effective Plan Provisions

 

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

79



--------------------------------------------------------------------------------

ARTICLE XXI

MISCELLANEOUS PROVISIONS

 

21.1 No Commitment as to Employment

 

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

 

21.2 Benefits

 

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

 

21.3 No Guarantees

 

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

 

21.4 Expenses

 

The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Trustee, shall be paid from the Trust as a general
charge thereon, unless the Sponsor elects to make payment. Notwithstanding the
foregoing, the Sponsor may direct that administrative expenses that are
allocable to the Account of a specific Participant shall be paid from that
Account and that the costs incident to the management of the assets of an
Investment Fund or to the purchase or sale of securities held in an Investment
Fund shall be paid by the Trustee from such Investment Fund.

 

21.5 Precedent

 

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

21.6 Duty to Furnish Information

 

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

 

80



--------------------------------------------------------------------------------

21.7 Merger, Consolidation, or Transfer of Plan Assets

 

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

 

21.8 Back Pay Awards

 

The provisions of this Section shall apply only to an Employee or former
Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages. If a person to whom this
Section applies was or would have become an Eligible Employee after such back
pay award or agreement has been effected, and if any such person who had not
previously elected to make Tax-Deferred Contributions pursuant to Section 4.1
shall within 30 days of the date he receives notice of the provisions of this
Section make an election to make Tax-Deferred Contributions in accordance with
such Section 4.1 (retroactive to any Enrollment Date as of which he was or has
become eligible to do so), then such Participant may elect that any Tax-Deferred
Contributions not previously made on his behalf but which, after application of
the foregoing provisions of this Section, would have been made under the
provisions of Article IV shall be made out of the proceeds of such back pay
award or agreement. In addition, if any such Employee or former Employee would
have been eligible to participate in the allocation of Employer Contributions
under the provisions of Article VI or XXII for any prior Plan Year after such
back pay award or agreement has been effected, his Employer shall make an
Employer Contribution equal to the amount of the Employer Contribution which
would have been allocated to such Participant under the provisions of Article VI
or XXII as in effect during each such Plan Year. The amounts of such additional
contributions shall be credited to the Account of such Participant. Any
additional contributions made pursuant to this Section shall be made in
accordance with, and subject to the limitations of the applicable provisions of
the Plan.

 

21.9 Condition on Employer Contributions

 

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.10, however, in no event shall any portion of the
property of the Trust ever revert to or otherwise inure to the benefit of an
Employer or any Related Company.

 

81



--------------------------------------------------------------------------------

21.10 Return of Contributions to an Employer

 

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

(a) is made under a mistake of fact, or

 

(b) is disallowed as a deduction under Code Section 404,

 

such contribution may be returned to the Employer within one year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is applicable. In the event the Plan does not initially
qualify under Code Section 401(a), any contribution of an Employer made
hereunder may be returned to the Employer within one year of the date of denial
of the initial qualification of the Plan, but only if an application for
determination was made within the period of time prescribed under ERISA Section
403(c)(2)(B).

 

21.11 Validity of Plan

 

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Trustee has its principal place of business or, if the Trustee is an
individual or group of individuals, the state or commonwealth in which the
Sponsor has its principal place of business, except as preempted by applicable
Federal law. The invalidity or illegality of any provision of the Plan shall not
affect the legality or validity of any other part thereof.

 

21.12 Trust Agreement

 

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

 

21.13 Parties Bound

 

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

 

21.14 Application of Certain Plan Provisions

 

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be

 

82



--------------------------------------------------------------------------------

deemed to be a Participant for all purposes of the Plan. A Participant’s
Beneficiary, if the Participant has died, or alternate payee under a qualified
domestic relations order shall be treated as a Participant for purposes of
directing investments as provided in Article X.

 

21.15 Merged Plans

 

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

 

21.16 Transferred Funds

 

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

 

21.17 Veterans Reemployment Rights

 

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service.

 

21.18 Delivery of Cash Amounts

 

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

 

21.19 Written Communications

 

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.

 

 

83



--------------------------------------------------------------------------------

ARTICLE XXII

TOP-HEAVY PROVISIONS

 

22.1 Definitions

 

For purposes of this Article, the following terms shall have the following
meanings:

 

The “compensation” of an employee means compensation as defined in Code Section
415 and regulations issued thereunder. In no event, however, shall the
“compensation” of a Participant taken into account under the Plan for any Plan
Year exceed $150,000 (subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year). If the “compensation” of a Participant is
determined over a period of time that contains fewer than 12 calendar months,
then the annual “compensation” limitation described above shall be adjusted with
respect to that Participant by multiplying the annual “compensation” limitation
in effect for the Plan Year by a fraction the numerator of which is the number
of full months in the period and the denominator of which is 12; provided,
however, that no proration is “required” for a Participant who is covered under
the Plan for less than one full Plan Year if the formula for allocations is
based on “compensation” for a period of at least 12 months.

 

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

 

A “key employee” means any Employee or former Employee who is a “key employee”
pursuant to the provisions of Code Section 416(i)(1) and any Beneficiary of such
Employee or former Employee.

 

A “non-key employee” means any Employee who is not a “key employee”.

 

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

 

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates and each other plan that enables a plan in which a “key
employee” participates to meet the requirements of Code Section 401(a)(4) or
Code Section 410, including any plan that terminated within the five-year period
ending on the relevant “determination date”.

 

84



--------------------------------------------------------------------------------

A “super top-heavy group” with respect to a particular Plan Year means a
“required” or “permissive aggregation group” that, as of the “determination
date”, would qualify as a “top-heavy group” under the definition in this Section
with “90 percent” substituted for “60 percent” each place where “60 percent”
appears in the definition.

 

A “super top-heavy plan” with respect to a particular Plan Year means a plan
that, as of the “determination date”, would qualify as a “top-heavy plan” under
the definition in this Section with “90 percent” substituted for “60 percent”
each place where “60 percent” appears in the definition. A plan is also a “super
top-heavy plan” if it is part of a “super top-heavy group”.

 

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

A “top-heavy plan” with respect to a particular Plan Year means (i), in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made in the five-year period ending on the “determination date”, (ii), in the
case of a defined benefit plan, a plan for which, as of the “determination
date”, the present value of the cumulative accrued benefits payable under the
plan (within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) to “key employees” exceeds 60 percent of the present value of the
cumulative accrued benefits under the plan for all employees, with the present
value of accrued benefits for employees (other than “key employees”) to be
determined under the accrual method uniformly used under all plans maintained by
an Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed in
the five-year period ending on the “determination date”, and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top-heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the five-year period ending on the
“determination date” shall be disregarded. For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top-heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”. A Participant’s interest in the Plan attributable to any
Rollover Contributions, except Rollover Contributions made from a plan
maintained by an Employer or a Related Company, shall not be considered in
determining whether the Plan is top-heavy. Notwithstanding the foregoing, if a
plan is included in a “required” or “permissive aggregation group” that is not a
“top-heavy group”, such plan shall not be a “top-heavy plan”.

 

85



--------------------------------------------------------------------------------

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

 

22.2 Applicability

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined. If the Plan is
determined to be a “top-heavy plan” and upon a subsequent “determination date”
is determined no longer to be a “top-heavy plan”, the vesting provisions of
Article VI shall again become applicable as of such subsequent “determination
date”; provided, however, that if the prior vesting provisions do again become
applicable, any Employee with three or more years of Vesting Service may elect
in accordance with the provisions of Article VI, to continue to have his vested
interest in his Employer Contributions Sub-Account determined in accordance with
the vesting schedule specified in Code Section 22.5.

 

22.3 Minimum Employer Contribution

 

If the Plan is determined to be a “top-heavy plan” for a Plan Year, the Employer
Contributions, other than Matching Contributions, allocated to the Account of
each “non-key employee” who is an Eligible Employee and who is employed by an
Employer or a Related Company on the last day of such top-heavy Plan Year shall
be no less than the lesser of (i) three percent of his “compensation” or (ii)
the largest percentage of “compensation” that is allocated as an Employer
Contribution and/or Tax-Deferred Contribution for such Plan Year to the Account
of any “key employee”; except that, in the event the Plan is part of a “required
aggregation group”, and the Plan enables a defined benefit plan included in such
group to meet the requirements of Code Section 401(a)(4) or 410, the minimum
allocation of Employer Contributions to each such “non-key employee” shall be
three percent of the “compensation” of such “non-key employee”. Any minimum
allocation to a “non-key employee” required by this Section shall be made
without regard to any social security contribution made on behalf of the non-key
employee, his number of hours of service, his level of “compensation”, or
whether he declined to make elective or mandatory contributions.

 

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant’s Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.

 

86



--------------------------------------------------------------------------------

22.4 Accelerated Vesting

 

If the Plan is determined to be a “top-heavy plan”, a Participant’s vested
interest in his Employer Contributions Sub-Account shall be determined no less
rapidly than in accordance with the following vesting schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 1

   0 %

1, but less than 2

   20 %

2, but less than 3

   40 %

3, but less than 4

   60 %

4, but less than 5

   80 %

5 or more

   100 %

 

87



--------------------------------------------------------------------------------

ARTICLE XXIII

EFFECTIVE DATE

 

23.1 GUST Effective Dates

 

Unless otherwise specifically provided by the terms of the Plan, this amendment
and restatement is effective with respect to each change made to satisfy the
provisions of (i) the Uniformed Services Employment and Reemployment Rights Act
of 1996 (“USERRA”), (ii) Small Business Job Protection Act of 1996 (“SBJPA”),
(iii) the Tax Reform Act of 1997 (“TRA ‘97”), (iv) any other change in the Code
or ERISA, or (v) regulations, rulings, or other published guidance issued under
the Code, ERISA, USERRA, SBJPA, or TRA ‘97 (collectively the “GUST required
changes”), the first day of the first period (which may or may not be the first
day of a Plan Year) with respect to which such change became required because of
such provision (including any day that became such as a result of an election or
waiver by an Employee or a waiver or exemption issued under the Code, ERISA,
USERRA, SBJPA, or TRA ‘97), including, but not limited to, the following:

 

(a) The addition of a new Section to Article XXI entitled “Veterans Reemployment
Rights” is effective December 12, 1994.

 

(b) The following changes are effective for Plan Years beginning after December
31, 1996:

 

  (i) elimination of the family aggregation requirements;

 

  (ii) changes to the definition of “Highly Compensated Employee” in Article I
of the Plan;

 

  (iii) changes to the definition of “leased employee” in Article I or II, as
applicable;

 

  (iv) changes to the 401(k) discrimination test in Article VII of the Plan and
changes to the method of correction where the Plan fails to satisfy the test;
and

 

  (v) changes to the 401(m) discrimination test in Article VII of the Plan and
changes to the method of correction where the Plan fails to satisfy the test.

 

(c) Changes in the definition of “Required Beginning Date” in Article I of the
Plan and the addition of special provisions in Article XV grandfathering the old
required beginning date rules with respect to certain Participants are effective
January 1, 1998.

 

(d) Changes to the anti-alienation provisions of Article XV to include the
exceptions in Code Section 401(a)(13)(C) and (D) are effective for judgments,
orders, and decrees issued and settlement agreements entered into on or after
August 5, 1997.

 

88



--------------------------------------------------------------------------------

(e) The increase in the cashout limit from $3,500 to the limit specified in the
Plan is effective January 1, 1998.

 

(f) Elimination of the look back rule for determining whether the value of a
Participant’s Account exceeds the cashout limit is effective March 22, 1999.

 

(g) Exclusion of hardship withdrawals of Tax-Deferred Contributions from the
definition of “eligible rollover distribution” is effective May 1, 1999.

 

(h) Addition of Safe Harbor Matching Contributions to Article VI and provisions
for deemed satisfaction of the 401(k) discrimination test and the 401(m)
discrimination test in Article VII are effective January 1, 2002.

 

(i) The provisions requiring payment of the Safe Harbor Matching Contribution
with respect to Tax-Deferred Contributions made during a Plan Year quarter to be
made no later than the last day of the following Plan Year quarter are effective
the later of (i) the Plan Year quarter beginning after May 1, 2000 or (ii) the
effective date for Safe Harbor Matching Contributions to be made using a monthly
Contribution Period.

 

(j) Elimination of the combined limit on defined benefit and defined
contribution plans under Code Section 415(e) is effective the first day of the
first “limitation year” beginning on or after January 1, 2000.

 

The special effective dates provided above apply the provisions of the Plan
retroactively to any plan that merged into the Plan prior to the end of its
remedial amendment period for compliance with the GUST required changes, except
to the extent the merged plan was separately amended to comply with such GUST
required changes.

 

89



--------------------------------------------------------------------------------

* * *

 

EXECUTED AT                                         
                                                             ,
                                                 , this
                             day of                     ,                     .

 

PACIFIC CAPITAL BANCORP

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

90